             Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 1 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358



                                                               departments from other municipalities to further carry out
                 2020 WL 6381358                               its constitutionally violative tactics.” Id. ¶ 8. Plaintiffs
   Only the Westlaw citation is currently available.           moved for a temporary restraining order (“TRO”) and a
    United States District Court, N.D. California.             preliminary injunction. Id. at 17–18; dkt. 13 (motion for
                                                               TRO and preliminary injunction); dkts. 14–28 (documents
                                                               in support of motion for TRO and preliminary injunction).
 ANTI POLICE-TERROR PROJECT, et al.,                           On June 18, based on the agreement of the parties, the
              Plaintiffs,                                      Court entered a TRO that restricted the crowd control
                  v.                                           tactics and munitions that OPD was permitted to use.
  CITY OF OAKLAND, et al., Defendants.                         TRO (dkt. 34); see dkts. 31–33. On July 29, after
                                                               receiving written and oral arguments and evidence from
               Case No. 20-cv-03866-JCS                        the parties, the Court entered a preliminary injunction (the
                           |                                   “Injunction”). Injunction (dkt. 52). On August 10, the
                     10/31/2020                                Court issued an opinion explaining its reasoning for
                                                               granting the Injunction. Opinion (dkt. 54).1

                                                               On October 7, Plaintiffs filed the present motion to
                                                               enforce and modify the Injunction (the “motion”). Mot.
                                                               (dkt. 63); see Plaintiffs’ Proposed Order (dkt. 73). On
JOSEPH C. SPERO, Chief Magistrate Judge                        October 12, Defendant City of Oakland (City) filed the
                                                               present cross-motion to modify the Injunction (the
                                                               “cross-motion”). Cross-Mot. (dkt. 66); see Status Rpt.
                                                               (dkt. 75). Given the potential for large-scale
                                                               demonstrations related to the upcoming election, the
                                                               Court received briefing on an expedited schedule and held
ORDER DENYING PLAINTIFFS’ MOTION TO                            a hearing on the motions on October 27, 2020 at 3:00 p.m.
ENFORCE AND MODIFY, AND GRANTING IN                            On Wednesday, October 27, the Court issued an amended
PART DEFENDANT CITY OF OAKLAND’S                               injunction (the “Amended Injunction”), making some but
CROSS-MOTION TO MODIFY, PRELIMINARY                            not all of the modifications requested by the City.2
INJUNCTION Re: Dkt. Nos. 63, 66                                Amended Injunction (dkt. 82). In this order, the Court
                                                               denies Plaintiffs’ motion to enforce the Injunction and
                                                               sets forth its reasons for denying Plaintiffs’ motion to
                                                               modify the Injunction and for granting in part and
                                                               denying in part the City’s cross-motion to modify the
I. INTRODUCTION                                                Injunction.3
*1 This case arises out of ongoing demonstrations in
Oakland against police brutality and racial injustice in the
United States. After being sparked by the killing of
George Floyd by a Minneapolis police officer on May 25,
2020, these demonstrations were rekindled by the
shooting of Jacob Blake by a Kenosha police officer on         II. BACKGROUND
August 23 and the lack of a grand jury indictment of any
Louisville police officers for the death of Breonna Taylor
on September 25.
                                                               A. Allegations in Plaintiffs’ Complaint and Evidence
On June 11, Plaintiffs filed a complaint alleging that,        Previously Submitted
between May 29 and June 1, the Oakland Police                  *2 In the Court’s opinion explaining its reasoning for
Department (“OPD”) “deployed constitutionally unlawful         granting the Injunction, the Court described the
crowd control tactics including kettling, indiscriminately     allegations in Plaintiffs’ Complaint and the evidence
launching...tear gas and flashbangs into crowds and at         previously submitted by the parties. See generally
individuals, and shooting projectiles at demonstrators.”       Opinion.
Compl. (dkt. 1) ¶ 2. According to Plaintiffs, OPD “did not
act alone[,]” “call[ing] on its mutual aid network of police   Plaintiffs allege that on May 29, 2020 and several days
                                                               thereafter, “OPD and its mutual aid partners used a
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     1
              Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 2 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

variety of impermissible tactics against peaceful                Alameda County Sherriff’s Office, the California
protesters, often without adequate warnings, causing             Highway Patrol, the U.S. Marshals Service, and police
physical injuries and trauma and ‘discourag[ing] members         departments from across the Bay Area and state.’ ” Opn.
of the Oakland community from participating in lawful            at 19–20 (quoting dkt. 36-1 at ¶ 11). “ ‘During these days,
protest activities.’ ” Id. at 3 (quoting Compl. ¶ 19); see id.   mutual aid partners reported that, among other force
at 2–4; see generally Compl. They have brought “a                options, they deployed CS blasts, Sting balls, smoke, and
putative class action on behalf of ‘[a]ll demonstrators who      projectiles.’ ” Id. at 20 (quoting dkt. 33-1 at ¶ 14).
participated and/or intended to participate in the protests
beginning on May 29, 2020 in Oakland,’ against the City          *3 Defendants also submitted Training Bulletin III-G,
of Oakland (the “City”), OPD Police Chief Susan                  OPD’s Crowd Control and Crowd Management
Manheimer, OPD Sergeant Patrick Gonzales, and OPD                (“Training Bulletin III-G” or “Crowd Control Policy”)
Officers Maxwell D’Orso and Casey Fought,” asserting             that is mandated under the settlement agreements and
claims under 42 U.S.C. § 1983 for violations of the First,       orders in Spalding v. City of Oakland, No. 11-cv-02867
Fourth, and Fourteenth Amendments. Opinion at 3                  TEH (N.D. Cal.), and Campbell v. City of Oakland, No.
(quoting Compl. ¶ 81); see id. at 26–28 (discussing              11-cv-05498 JST (N.D. Cal.). Opinion at 12 n.5
claims).                                                         (describing settlement agreements and orders); see
                                                                 Training Bulletin III-G (dkt. 36-3). As the Court
In support of their motion for a temporary restraining           observed, “One of the stated policies that underpins the
order and preliminary injunction, “Plaintiffs submitted          OPD Crowd Control Policy is to ‘uphold constitutional
numerous sworn declarations describing encounters they           rights of free speech and assembly while relying on the
and other protestors had with police while they were             minimum use of physical force and authority required to
participating in protests in downtown Oakland between            address a crowd management or crowd control issue.’ ”
May 29 and June 1, 2020.” Id. at 5; see id. at 5–9; see          Opinion at 13 (quoting Training Bulletin III-G, § 1). To
generally dkt. 13-28. Additionally, Plaintiffs presented a       meet this objective, the policy contains specific provisions
declaration by a specialist in pulmonary disease                 relating to crowd management and control, use of
“addressing the health risks associated with the use of          chemical agents and less lethal munitions, and mutual aid.
chemical agents, including tear gas and pepper spray” and        See id. at 12–19. Defendants’ opposition also recognized
explaining the view that “the use of tear gas and pepper         that, on June 16, the Oakland City Council “passed a
spray is particularly dangerous during the COVID-19              resolution urging OPD and mutual aid partners to stop
pandemic.” Opinion at 20–21, 21; see id. at 19–23; see           using tear gas for crowd control during the COVID-19
generally Sporn Decl. (dkt. 23); id. ¶ 20 (quoting a             pandemic.” Id. at 23 (quoting dkt. 36 at 16); see generally
statement of the American Thoracic Society).                     dkt. 36-18.

In opposition to Plaintiffs’ motion, Defendants offered
two declarations, “one by their attorney, David Pereda,
and another by Darren Allison, Interim Assistant Chief of
Police at OPD.” Opinion at 9; see generally dkts. 36-1,
36-2. Although “[n]either declaration specifically               B. The Preliminary Injunction
addresse[d] the incidents described by Plaintiffs in their       Even before the Court entered the Injunction, the parties
complaint and in the declarations,” Defendants also              agreed to many of its provisions. Opinion at 31 (citing
supplied the Court with activity logs for May 29 through         July 26 Status Report (dkt. 47)). The parties’ primary
June 8 that contained “reports by OPD officers of activity       disagreements included “the degree to which the mutual
related to demonstrations in Oakland, as well as reports of      aid partners would be bound by the preliminary
looting, Molotov cocktails being thrown and other illegal        injunction” and “the substantive limits that would [be]
activities.” Opinion at 9; see id. at 9–12; see generally        placed on OPD tactics and munitions in conducting crowd
dkt. 36-10. Additionally, Defendants supplied the                control.” Id.
munitions logs for May 29 through June 4, which
contained information about munitions deployed by OPD,           On July 29, after considering the parties’ arguments and
but not by its mutual aid partners. Opinion at 12; see           evidence, the Court entered the Injunction. As is relevant
generally dkt. 36-11.                                            here, Sections I, V, VI, and VIII of Injunction provide:

According to Defendants’ declarations, “ ‘Especially               I. TRAINING BULLETIN III-G
during the first four days of protests—May 29 through
                                                                   Except as modified in this order, OPD shall adhere to
June 1—Oakland relied heavily on mutual aid from the
                                                                   Training Bulletin III-G, OPD Crowd Control and

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       2
             Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 3 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

  Crowd Management (2013), attached as Exhibit A....          mutual aid agencies providing assistance to OPD under a
                                                              mutual aid agreement, unless exigent circumstances
                                                              prevent the fulfillment of these obligations:
                                                              *4 i. The Incident Commander shall ensure that the
                                                              mutual aid agency has been briefed and is in agreement
                                                              with OPD’s Unit of Command structure under which only
V. TACTICS AND LESS LETHAL MUNITIONS                          OPD Commanders may authorize the use of less lethal
1. OPD officers are prohibited from using stinger             munitions for crowd control and dispersal;
grenades, wooden bullets, rubber or rubber- coated
bullets, pepper balls, or similar munitions.                  ii. The Incident Commander shall ensure that the mutual
                                                              aid agency has been briefed on OPD’s policy on
2.           Chemical           agents           (including   prohibited weapons and force;
orthochlorobenzalmalononitrile), flashbang grenades, and
foam-tipped projectiles shall be deployed only when (a)       iii. The Incident Commander shall ensure that the officers
there is an imminent threat of physical harm to a person      of the mutual aid agency who provide assistance to OPD
or significant destruction of property; and (b) other         do not bring or use any weapons or force prohibited under
techniques, such as simultaneous arrests or police            OPD’s policy;
formations, have failed or are not reasonably likely to
mitigate the threat. The use of such munitions must be        iv. The Incident Commander shall ensure that the mutual
authorized by an OPD Operations Commander or Incident         aid agency has been provided a copy of OPD’s Crowd
Commander. None of these devices shall be deployed on         Control Policy and Use of Force policies;
peaceful protestors or indiscriminately into a crowd. They
may only be targeted at the specific imminent threat          v. The Incident Commander shall ensure that officers of
justifying the deployment. Flash bang grenades and gas        the mutual aid agency who provide assistance to OPD are
canisters must be deployed at a safe distance from the        not assigned to front-line positions or used for crowd
crowd to minimize the risk that individuals will be struck    intervention, control or dispersal unless there is a public
and injured by those devices. When chemical agents are        safety emergency;
used, only the minimum amount of chemical agent
necessary to obtain compliance may be used, in                vi. The Incident Commander shall ensure that the officers
accordance with OPD’s Department General Order K-3,           of the mutual aid agency who provide assistance to OPD
USE OF FORCE.                                                 complete required reports prior to being released from
                                                              duty. Agencies should provide the following
3. Except where an immediate risk to public safety or of      documents/reports when they are applicable: Use of force
significant property damage makes it impossible to do so,     report, arrest report, crime report, injury report,
before any of the devices listed in Section V(2) are          equipment damage report and list of responding
deployed to disburse a crowd, OPD must have made at           personnel.
least two announcements to the crowd asking members of
the crowd to voluntarily disperse and informing them that,
if they do not disperse, they will be subject to arrest.      These provisions do not prohibit an OPD or mutual aid
These announcements must be made using adequate               officer from taking reasonable action or using reasonable
sound amplification equipment in a manner that will           or necessary force as allowed by law against an individual
ensure that they are audible to the crowd and must            in self-defense or in defense of another person or officer.
identify at least two means of escape/egress. OPD must        OPD personnel shall endeavor to assume front line
also allow the crowd sufficient time to disperse after        positions    between      mutual    aid    officers    and
making these announcements before deploying any of the        demonstrators....
devices in Section V(2).



                                                              VIII. FACE MASKS AND GLOVES

VI. MUTUAL AID                                                During the pendency of the state of emergency declared
                                                              by either the President of the United States, or the
The OPD Incident Commander shall be responsible for           Governor of the State of California, due to the COVID-19
ensuring that the requirements listed below are met by        pandemic, all OPD officers and employees deployed to

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    3
             Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 4 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

demonstrations in Oakland must wear face masks and              Plaintiffs also supply the Court with links to tweets that
gloves whenever they interact with members of the               include photos and videos of the August 28, August 29,
public.                                                         and September 25 demonstrations and with a link to an
And, as is relevant to the City’s present cross-motion, the     article by the San Francisco Chronicle regarding the
Court’s subsequent opinion explained:                           September 25 demonstration. Kim Decl (dkt. 64). Finally,
Because no mutual aid partners have been named as               Plaintiffs submit a probable cause declaration that was
defendants, the Court does not have the authority to issue      filed by OPD in support of a charge against a
injunctive relief that is binding on the mutual aid partners.   demonstrator who participated in the August 28
Nonetheless, California law provides that when OPD              demonstration. PC Decl. (dkt. 64-1). The Court
requests assistance from mutual aid partners, OPD               summarizes these materials below.
officers are to “remain in charge...including the direction
of personnel and equipment provided him through mutual
aid.” Cal. Gov’t Code § 8618. The evidence submitted by
the parties shows that mutual aid partners played a
significant role in crowd control in Oakland during the
relevant period, with the number of officers from mutual        2. Events on Wednesday, August 26
aid partners sometimes outnumbering OPD officers. In            Plaintiffs allege that Defendants violated the Injunction
light of this evidence, the effectiveness of the injunctive     on August 26 by kettling peaceful demonstrators, by
relief awarded by the Court will depend to a large degree       displaying their weapons to control demonstrators’
on whether officers of mutual aid partners abide by the         movements, and by failing to wear face masks and gloves.
terms of the preliminary injunction that apply to OPD           Mot at 3, 8–9. In support of these allegations, Plaintiffs
with respect to the crowd control tactics and munitions         submit declarations by Cat Sorokin and Ella Hansen, who
they use. Therefore, the Court has included in the              participated in the demonstrations as medics to provide
Preliminary Injunction provisions designed to ensure that       aid to anyone who should need it. Sorokin Decl. (dkt.
OPD officers will, in fact, remain in charge of the             63-2) ¶¶ 3, 8–10; Hansen Decl. (dkt. 63-5) ¶¶ 3–6.
incident, including ensuring that the mutual aid partners
do not use tactics or munitions that are inconsistent with      Around 7:00 or 7:30 p.m., demonstrators gathered for a
the terms of the preliminary injunction of Oakland’s            march starting from Oscar Grant Plaza. Hansen Decl. ¶ 5.
Crowd Control Policy.                                           Ms. Sorokin and Mx. Hansen drove behind the
                                                                demonstrators in a van visibly marked with “big ‘First
*5 Opinion at 32.                                               Aid,’ letters above the windshield,” “big red crosses on
                                                                the sides and rear,” and the letters “ ‘QUICC,’ which
                                                                stands for Queers United in Community Care.” Hansen
                                                                Decl. ¶¶ 7–10; Sorokin Decl. ¶¶ 4–6. Ms. Sorkin declares
                                                                that, during the demonstration, officers “kettled and
                                                                closely followed protestors, including immersing
C. Plaintiffs’ Motion and Evidence                              themselves in the protest.” Sorokin Decl. ¶ 11. “Near the
                                                                end of the night,” Mx. Hansen declares, the demonstrators
                                                                “were blocked in by OPD and only had one way to go,
                                                                which was into a residential neighborhood.” Hansen Decl.
1. Plaintiffs’ Motion                                           ¶ 13. Then, they “ended up at a ‘T’ intersection, but the
After the shooting of Jacob Blake by a Kenosha police           police barricaded both exits.” Id. ¶ 14. When the
officer on August 23 and the lack of a grand jury               demonstrators turned around, officers “rushed at the
indictment of any police officers for the death of Breonna      crowd.” Id. Mx. Hansen and the other occupants of the
Taylor on September 25, large demonstrations were held          medic van “were trying to leave but the police targeted
in Oakland. On August 26, August 28, August 29, and             and surrounded the medic van” and “pulled” the
September 25, Plaintiffs allege that “OPD responded to          occupants out. Id. ¶¶ 16, 18. Mx. Hansen was “tackled,”
[the demonstrators’] calls for accountability” by violating     “shov[ed],” and “push[ed]..into the ground” by five OPD
Sections I, V, and VII of the Injunction “by deploying          officers who “forc[ed] [Mx. Hansen] down.” Id. ¶ 19.
chemical agents and projectiles in a prohibited manner,         Ultimately, Mx. Hansen was handcuffed and transported
kettling peaceful protestors, and failing to maintain safe      to the Santa Rita Jail. Id. ¶¶ 20, 44. “Throughout these
social distancing measures.” Mot. at 2.                         events,” Mx. Hansen declares, “many officers were not
                                                                wearing masks or practicing any social distancing.” Id. ¶
In support of their motion, Plaintiffs offer declarations by    49.
several demonstrators who participated in these events.

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    4
              Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 5 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

                                                                  McDonnell Decl. ¶¶ 11–15; Li Decl. ¶¶ 17–18. Officers
                                                                  then grabbed and handcuffed two demonstrators without
                                                                  explaining the causes for their arrests. McDonnell Decl.
                                                                  ¶¶ 16–19; Li Decl. ¶ 20. Additionally, Ms. Li saw some
3. Events on Friday, August 28                                    OPD officers without face coverings, and she saw others
*6 Plaintiffs allege that Defendants also violated the            remove their face coverings, including one with an
Injunction on August 28 by deploying chemical agents              arrestee in his vehicle. Li Decl. ¶¶ 21–22. Shortly after an
without justification, without warning, and in an unsafe          officer kicked Mr. Lapierre’s bicycle near the Federal
manner; by kettling peaceful demonstrators; by displaying         Building around 9:00 p.m., he also observed officers
their weapons to control demonstrators’ movements; by             “throw smoke bombs at the demonstrators.” Lapierre
corralling demonstrators such that they could not keep            Decl. ¶ 3. Based on the timing and location of the events
physical distance from each other; and by failing to wear         in Mr. Lapierre’s declaration, it seems he witnessed the
face masks and gloves. Mot at 3–4, 7–9. In support of             same deployment as Ms. Li and Mr. McDonnell.
these allegations, Plaintiffs submit declarations by the
following demonstrators: Alex Lapierre, Chris Munevar,            Mr. Clancy also states that after marching for 45 to 60
Ian McDonnell, Jennifer Li, and Killian Clancy. See Mot.          minutes, he “noticed the police throw a smoke grenade
at 3–4; Lapierre Decl. (dkt. 63-1); Munevar Decl. (dkt.           into [a] crowd,” without warning. Clancy Decl. ¶¶ 12, 13.
63-3); McDonnell Decl. (dkt. 63-6); Li Decl. (dkt. 63-7);         Based on the timing and location of the events described
Clancy Decl. (dkt. 63-9).                                         in officer reports submitted by Defendants, it seems that
                                                                  Mr. Clancy witnessed a different deployment than Mr.
Between 7:00 and 8:00 p.m., demonstrators gathered at             McDonnell, Ms. Li, and Mr. Lapierre. While moving
Oscar Grant Plaza. Munevar Decl. ¶ 2; McDonnell Decl. ¶           away from the smoke, Mr. Clancy tripped over a median
4; Li Decl. ¶¶ 4–6; Clancy Decl. ¶ 5. From the                    into the middle of the street and an officer “dove onto
declarations, it appears that many demonstrators marched          [him] and slammed [his] face into the ground, causing
west to the Federal Building, south to the Oakland Police         [him] to bleed from [his] head” and leaving him with
Administration Building, and then north back to Oscar             scrapes and bruises. Clancy Decl. ¶¶ 15, 17; see id. ¶ 18
Grant Plaza, but it is not clear whether Mr. Lapierre, Mr.        (photos of dark red bruises across Mr. Clancy’s forehead).
McDonnell, Ms. Li, and/or Mr. Clancy were marching in             Mr. Clancy was arrested and transported to the Santa Rita
the same crowd the entire time. Lapierre Decl. ¶ 3;               Jail. Id. ¶¶ 20–21.
McConnell Decl. ¶10; Li Decl. ¶¶ 8–12; Clancy Decl. ¶ 5.
Meanwhile, Mr. Munevar’s declaration indicates that he            *7 Plaintiffs also supply links to a tweet by the San
was in a crowd of demonstrators that marched “almost to           Francisco Chronicle and a tweet by Ronald Li, a reporter
North Berkeley and...back.” Munevar Decl. ¶ 3.                    for the Chronicle. Kim Decl. ¶ 3(a) (link to a tweet by the
                                                                  San Francisco Chronicle (“Chronicle Tweet”));4 id. ¶ 3(b)
According to Mr. Clancy, officers “surrounded the crowd           (link to a tweet by Roland Li (“Li Tweet”)).5 The
and walked along the sidewalks and the back of the                Chronicle’s tweet includes four photos. Chronicle Tweet.
crowd.” Clancy Decl. ¶ 9. “[F]ollow[ing] the back of the          One shows a demonstrator staring at a line of officers
crowd closely,” officers “t[old] people that they had             with a cloud of a substance that looks like smoke in the
to...keep moving,” and they “kept the crowd compact so            foreground. Id. Another shows an officer forcibly
that physical distancing was not possible.” Id. ¶¶ 9, 10.         arresting a protestor; in the background are other officers
They also “shov[ed] people off the sidewalks into the             and protestors and a cloud of a substance that looks like
street.” Id. ¶ 9. Similarly, Mr. Lapierre recalls that officers   smoke. Id. Mr. Li’s tweet includes a video. Li Tweet. At
“walk[ed] on both sides of the sidewalk” and “pushed              the beginning, there are flashes and noises that seem to be
some demonstrators back onto the street.” Lapierre Decl.          from the explosion of munitions. Id. Several protestors
¶ 4. Further, Mr. Munevar recalls that officers were              face a line of officers, but they slowly retreat as a cloud of
“armed with really big guns,” told people to “move faster         a substance that looks like smoke expands towards them.
or you will be arrested,” and “stepped on the back of [his]       Id. The tweet reads, “Tear gas used as Oakland protest
shoes and [his] girlfriend’s shoes.” Munevar Decl. ¶¶ 4, 5,       walks up Broadway.” Id.
6.

Sometime between 9:06 p.m. and 9:11 p.m., a crowd of
demonstrators including Mr. McDonnell and Ms. Li
reached the intersection of Franklin Street and 15th Street,
where officers deployed “smoke bombs” without                     4. Events on Saturday, August 29
warnings audible to Ms. Li or Mr. McDonnell.                      Plaintiffs allege that Defendants again violated the
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          5
             Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 6 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

Injunction on August 29 by deploying chemical agents          shoved [him] without warning” and hit him in the head
without justification, without warning, and in an unsafe      several times with an officer’s face shield, causing a mild
manner; by kettling peaceful demonstrators; by displaying     concussion and an enduring headache. Lapierre Decl. ¶ 6.
their weapons to control demonstrators’ movements; and
by declaring the demonstration an unlawful assembly           *8 Plaintiffs supply links to one tweet by an Oakland
without justification. Mot at 4–5, 8–9. In support of these   resident and another tweet by OPD. Kim Decl. ¶ 3(c) (link
allegations, Plaintiffs submit declarations by the            to at tweet by Allison Brown (“Brown Tweet”));8 id. ¶
following demonstrators: Mr. Lapierre, Ms. Sorokin, Mr.       3(d) (link to retweet of a tweet by OPD (“First OPD
Munevar, Danielle Gaito, and Katherine Sugrue. Lapierre       Tweet”)).9 The resident’s tweet includes a video taken
Decl.; Sorokin Decl.; Munevar Decl.; Gaito Decl. (dkt.        from her balcony overlooking demonstrators marching
63-4); Sugrue Decl. (dkt. 63-8).                              and officers following on foot and in police vehicles.
                                                              Brown Tweet. At the beginning, there is a cloud of a
The demonstrators began with a candlelight vigil at Lake      substance that looks like smoke, and there are noises that
Merritt at the park across the street from Grand Lake         seem to be the explosion of munitions. Id. At the rear of
Theater. Sorokin Decl. ¶¶ 18, 20, 22; Munevar Decl. ¶¶ 8,     the protest, there is a line of demonstrators who are
10–11; Gaito Decl. ¶ 2; Sugrue Decl. ¶¶ 1–2. At the vigil,    holding shields and walking backwards. Id. A line of
Ms. Gaito observed that “only a few officers were             officers is walking forwards, and there are a series of
wearing masks, not all.” Gaito Decl. ¶ 8. Between 9:00        clashes between the two lines. Id. The officers stop
p.m. and 9:30 p.m., the demonstrators marched north up        moving, and the demonstrators keep backtracking, which
Grand Avenue. Lapierre Decl. ¶ 5; Munevar Decl. ¶ 12;         allows a gap to form. Id. A green laser pointer shines in
Gaito Decl. ¶¶ 9–10; Sugrue Decl. ¶ 3. Officers were on       the officers’ direction. Id. The tweet reads, “Tonight in
both sides and behind the march “in a U shape.” Sorokin       #Oakland on my street in #LakeMerritt @oaklandpoliceca
Decl. ¶ 25. They were “pushing the march at the tail end      fired #teargas on approximately 150 peaceful protestors
and on both sides,” being “aggressive to people who were      and arrested and cited 2 nonviolent civilians.” Id. OPD’s
slowly walking,” and telling demonstrators to “[w]alk         tweet also includes a video. First OPD Tweet. It depicts
faster or get out the way.” Munevar Decl. ¶¶ 13, 15, 17,      officers declaring the demonstration an unlawful
18; see Gaito Decl. ¶ 12. Officers kettled demonstrators      assembly and instructing demonstrators to disperse
into a residential neighborhood on Mandana Boulevard,         northbound on Erie Street or eastbound on Mandana
making it “difficult to maintain physical distance.” Sugrue   Boulevard. Id. Finally, Plaintiffs submit a probable cause
Decl. ¶ 3; see Munevar Decl. ¶¶ 15, 19–20; Gaito Decl. ¶¶     declaration filed by OPD which states that officers
10, 12. Suddenly, officers began “attacking”                  “deployed smoke munitions in order to disperse the
demonstrators; “running into” them; and “body checking”       crowd” on August 29, 2020. PC Decl.
them. Sugrue Decl. ¶ 4; Gaito Decl. ¶ 13; Lapierre Decl. ¶
5. Mr. Lapierre was “knocked down,” and Ms. Sugrue
was shoved. Lapierre Decl. ¶ 5; Sugrue Decl. ¶ 3.

Without warnings audible to Mr. Lapierre or Ms. Gaito,
OPD deployed cannisters with chemical agents6 directly at     5. Events on Friday, September 25
and into the crowd of demonstrators. Lapierre Decl. ¶ 5;      Finally, Plaintiffs allege that Defendants violated the
Munevar Decl. ¶ 22–27; Gaito Decl. ¶ 14; Sugrue Decl. ¶       Injunction on September 25 by deploying chemical agents
4. Mr. Munevar specifically declared that he “saw police      without justification, without warning, and in an unsafe
shoot [a] smoke grenade at [him] at close range, about 20     manner. Mot. at 5, 8–9. In support of these allegations,
yards away,” and it “hit [him] in the head.” Munevar          Plaintiffs supply links to an article by the San Francisco
Decl. ¶¶ 23, 24; see id. ¶ 25 (photo of slightly discolored   Chronicle and to four tweets.
and slightly raised skin on forehead). Ms. Gaito also
declared that cannisters were “shot at protestors” and        The Chronicle article includes “live updates” on the
“into the center of the crowd.”7 Gaito Decl. ¶ 14.            demonstrations. Kim Decl. ¶ 3(e) (link to Michael
Meanwhile, Ms. Sugrue observed officers hit                   Williams and Lauren Hernández, Live updates on
demonstrators with batons and throw her friend to the         Breonna Taylor case: Hundreds of demonstrators march
ground to arrest him. Sugrue Decl. ¶¶ 3–5. OPD declared       through Oakland, S.F. CHRONICLE (Sep. 25, 2020,
the demonstration an unlawful assembly, but continued to      11:21                                              PM),
surround demonstrators, making it difficult to leave.         https://www.sfchronicle.com/bayarea/article/Live-updates
Munevar Decl. ¶¶ 31–36; Gaito Decl. ¶¶ 17–18. As Mr.          -on-Breonna-Taylor-case-Protest-15592633.php)
Lapierre was walking back toward the lake, “the police        (“Chronicle Article”)). The relevant updates are as
                                                              follows:
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    6
             Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 7 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

  9:20 p.m. Police appear to deploy irritant at crowd:          people arrested for assault on officers. No reports of
  Police appeared to deploy an irritant at the crowd at         damage to businesses. OPD continues our efforts to
  14th and Harrison streets in Oakland shortly after            protect our community.
                                                              Kim Decl. ¶ 3(f) (“Second OPD Tweet”).12
  protests moved construction barriers into the street.”

  9:22 p.m. Oakland police says some in crowd
  “throwing bottles:” Oakland police said on Twitter that
  some people in the swelling crowd marching
  westbound on 14th street toward City Hall were              6. Requested Relief
  “throwing bottles and                                       In their motion, Plaintiffs requested that the Court “grant
                                                              [their] Motion for Enforcement and Modification of
  other objects” at officers. “Please be mindful when         Preliminary Injunction and for Sanctions and Other
  traveling in and around our city,” police said.             Relief,” but their motion did not describe any proposed
                                                              modifications to the Injunction, and Plaintiffs did not
  9:55 p.m. One arrested in Oakland: At least one person      submit a proposed order with their motion as required by
  was arrested by police in                                   Civil Local Rule 7-2(c). Mot. at 9. At the order of the
                                                              Court, Plaintiffs later filed a proposed order on October
  Oakland. About 15 minutes after deploying an irritant       21, after Defendants filed their opposition. See Prehearing
  toward the crowd, a group of police officers ran toward     Order (dkt. 68); Plaintiffs’ Proposed Order (dkt. 73). In
  a protester and detained them. Loud crowd-control           their proposed order, Plaintiffs request that the Court
  devices and breaking glass could be heard as police         order Defendants to pay $100,000 in monetary sanctions
  deployed more smoke.                                        and that the Court make several modifications to Section
                                                              V of the injunction.13 Plaintiffs’ Proposed Order.
  11:15 p.m. ‘Multiple people’ arrested for assault, police
  say: Oakland police said on

   Twitter that they arrested “multiple people arrested for
   assault on officers” on Friday night and deployed
   “minimal smoke” in response to conduct from people         D. Defendants’ Opposition and Evidence
   in the crowd. Police said there were no reports of         In their opposition to Plaintiffs’ motion, Defendants argue
   damage to local businesses.                                that they have complied with the Injunction and that
Id. Plaintiffs also submit two tweets from Michael            “Plaintiffs’ conclusory claims are not backed by clear and
Williams, one of the authors of the Chronicle article. Kim    convincing evidence.” Opp’n (dkt. 69) at 1.
Decl. ¶ 4(g) (“Second Williams Tweet”);10 id. ¶ 4(h)
(“First Williams Tweet”).11 The tweet from 9:29 p.m.          *10 For support, Defendants submit a declaration by
includes a video in which demonstrators move quickly to       Michael Beaver, a lieutenant who serves as Chief of Staff
avoid a cloud of a substance that looks like smoke. First     to the Chief of Police within OPD. See Beaver Decl. (dkt.
Williams Tweet. Two burning objects are seen in the           69-1). Lieutenant Beaver was “on duty as a commander
center of the street. Id. The tweet reads, “More gas          during protests” and “participated in crowd management”
deployed. Not sure if tear gas, but definitely some sort of   on July 25, August 26, August 29, and September 25. Id.
irritant. #Oakland.” Id. The 9:50 p.m. tweet includes a       ¶ 4. He declares that “[f]or each event, OPD attempted to
video in which officers and demonstrators move quickly,       communicate with apparent organizers and participants,
and a cloud of a substance that looks like smoke begins to    hoping to facilitate peaceful protests,” but “[t]hese
rise from a munition on the street. Second Williams           individuals declined to communicate with OPD officers.”
Tweet. A smoking object flies across the screen and there     Id. ¶ 9. Additionally, “OPD’s tactics on the dates
are sounds that seem to be gas being emitted from a           referenced...did not include encircling the crowd”; rather
cannister, a glass bottling hitting the ground, glass         “OPD left egress routes for the crowd.” Id. ¶ 15. In some
shattering, and the explosion of a munition. Id. Officers     cases, however, “officers surrounded individuals they
arrest a demonstrator. Id. The tweet reads, “First major      were attempting to arrest.” Id. (italics added).
confrontation, at least one arrest #Oakland.” Id. Lastly,
Plaintiffs submit a tweet by OPD, which reads as follows:     Lieutenant Beaver’s declaration’s is accompanied by
                                                              numerous materials. First are copies of electronic flyers
  *9 250+ people took part in tonight’s protest. The
                                                              for nighttime demonstrations in Oakland on the dates in
  group was immediately violent throwing bottles & cans
                                                              question; the flyers were circulated on social media
  at officers. OPD deployed minimal smoke. Multiple
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    7
             Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 8 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

websites such as Twitter and Instagram. Flyers (dkt.           traveled,” id., and, according to OPD records, OPD
69-2). In their opposition, Defendants’ state that these       “deployed      no    smoke,       chemical agent, or
flyers “discouraged ‘peace policing’ and ‘snitches.’ ”         less-lethal-impact munition,” id. ¶ 16.
Opp’n at 1. Second are various officers’ “crime reports,”
which describe these officers’ use of munitions and/or
force during the demonstrations.14 See Keating Rpt. (dkt.
69-3); Jimenez Rpt. (dkt. 69-4); Langlais Rpt. (dkt. 69–5);
Gonzales Rpt. (dkt. 69-6); Brown Rpt. (dkt. 69-7); Alaura
Rpt. (dkt. 69-8); Au Rpt. (dkt. 69-9); Thurston Rpt. (dkt.     2. Events on Wednesday, August 26
69-10). Third are six videos from officers’ body-worn          *11 On August 26, another nighttime demonstration drew
cameras. Aug. 26 Video (Ex. E); Aug. 28 Video (Ex. G);         up to 700 participants after 8:00 p.m. Beaver Decl. ¶ 8.
Aug. 29 Video (Ex. K); Sept. 25-1 Video (Ex. M); Sept.         Although “many people engaged in peaceful protest,”
25-2 Video (Ex. N).15 Fourth is an e-mail chain of             Defendants state that, “as the record shows, this was far
contemporaneous operations reports made by officers in         from a peaceful night.” Opp’n at 3.
the field and officers and monitoring video at the
Emergency Activation Center on August 26, 2020.                First, Lieutenant Beaver declares that he and other
Operations Log (dkt. 69-11).                                   officers “observed crowd members break several
                                                               apartment building and business windows; set fires,
Defendants also reference two declarations submitted in        including at a courthouse and construction site; and throw
support of the City’s cross-motion, one by Officer David       projectiles at officers.” Beaver Decl. ¶ 10. These activities
Pullen, who serves in OPD’s Information Technology             are also described in the e-mail chain of contemporaneous
unit, and another by Micah Hinkle, the Deputy Director of      reports made by officers, and some are depicted in video
Oakland’s Department of Economic & Workforce                   footage supplied by Defendants. See generally Operations
Development. Pullen Decl. (dkt. 66-10); Hinkle Decl.           Log; Pullen Video (Pullen Decl., Ex. A).16 Further, Mr.
(dkt. 66-11). Mr. Hinkle explains that the Department of       Hinkle declares that, on August 26, the Department of
Economic & Workforce Development has been “assisting           Economic & Workforce Development received reports of
local businesses, property owners, and tenants that have       “[s]everal fires, including a state courthouse and at a
been impacted by vandalism and theft” during the               construction site,” “[s]eventy punctured or broken
ongoing demonstrations.” Hinkle Decl. ¶ 2.                     building windows,” “[t]welve broken doors,” and “theft
                                                               and vandalism within businesses” at “local businesses and
                                                               residential units, including affordable housing.” Hinkle
                                                               Decl. ¶ 5. As with the July 25 event, however, “OPD
                                                               officers were at a distance from the crowd when it
                                                               traveled,” Beaver Decl. ¶ 10, and, according to OPD
1. Events on Saturday, July 25                                 records, OPD “deployed no smoke, chemical agent, or
First, Defendants address a nighttime demonstration that       less-lethal-impact munition,” id. ¶ 17.
occurred on Saturday, July 25— although this
demonstration occurred before the Court issued the             Second, the City submits video footage of “various
Injunction on July 29 and Plaintiffs do not address it in      incidents that occurred within and around the protests” on
their motion. Opp’n at 1.                                      August 26. Pullen Decl. ¶ 2; see Pullen Video. Although
                                                               the footage does not contain a time stamp, the clips are
The demonstration began shortly before 8:00 p.m. and           compiled in “chronological order.” Pullen Decl. ¶ 2. In
drew up to 600 participants at its peak. Beaver Decl. ¶ 7.     the clip that begins at one minute and 57 seconds, at the
During the event, officers reported the following:             intersection of Harrison Street and Grand Avenue, an
                                                               officer who identifies herself as Officer Rhodes makes
   [C]rowd members shattered windows at the federal            unlawful assembly announcements over a public address
   building, the Police Administration Building, apartment     system. Id. She states, “You have five minutes to
   buildings, and businesses; protestors who attempted to      disperse, eastbound or northbound.” Id. In the
   stop this activity and call for peace were intimidated by   background, demonstrators are walking east on Grand
   other crowd members; a fire was set inside a county         Avenue, with officers following at a distance. Id. In the
   courthouse; crowd members threw rocks, bottles, and         clip that begins at three minutes and two seconds, at the
   fireworks at officers; they also pointed lasers at          intersection of Park View Terrace and Grand Avenue, the
   officers’ faces.                                            same officer makes more unlawful assembly
Id. While policing the demonstration, however, “OPD            announcements over a public address system. Id. A line of
officers were at a distance from the crowd when it             officers walking east on Grand Avenue come upon
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      8
             Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 9 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

several trash cans that have been set ablaze and laid         Officer Jimenez, Officer Langlais, and other officers
across Grand Avenue. Id. In the clip that begins at three     ordered the van’s driver, Mx. Hansen, to stop, but Mx.
minutes and 46 seconds, at the intersection of Lee Street     Hansen “ignored [their] commands.” Jimenez Rpt. at 4;
and Grand Avenue, Officer Rhodes makes more unlawful          see Langlais Rpt. at 3; Keating Rpt. at 3. Officer Jimenez
assembly announcements over a public address system.          “observed [Mx. Hansen] continue to use her [sic] foot to
Id. She states, “You have two minutes to disperse, east or    push down on the gas and continue to attempt to drive
north.” Id. In the background, demonstrators are walking      away,” Jimenez Rpt. at 4, and Officer Langlais observed
east on Grand Avenue and a large object has been set          Mx. Hansen “beg[in] steering their vehicle in an apparent
ablaze at the intersection of Perkins Street and Grand        attempt to collide with parked vehicles,” Langlais Rpt. at
Avenue. Id.                                                   3. “Due to other officers in the area, near and in front of
                                                              [Mx. Hansen’s] vehicle,” Officer Jimenez “elected to grab
Third, the Operations Log contains the following relevant     onto [Mx. Hansen’s] left leg with both [her] arms and pull
entries. “[10:07 p.m.] Part of group is southbound on         [Mx. Hansen] out of the vehicle,” Jimenez Rpt. at 4, while
Harrison St[reet] and Grand Ave[nue]. Part of group is        Officer Langlais “took hold of [Mx. Hansen’s] left arm”
eastbound on Grand Ave[nue]. TNT [i.e., Tactical              and “exerted force to pull [Mx. Hansen] away from the
Negotiations Team] requested to make unlawful assembly        driver’s seat,” Langlais Rpt. at 3. Officers Jimenez and
announcements.” Operations Log at 4. “[10:09 p.m.] A          Langlais attempted to handcuff Mx. Hansen, with the
debris field of trash cans and fires lit across Grand         former holding Mx. Hansen’s left wrist and the latter
Ave[nue] from the crowd going eastbound to block              holding their right wrist, but Mx. Hansen “resist[ed]” and
officers.” Id. at 3. “[10:23 p.m.] Front [of group] is        “ignored...commands.” Jimenez Rpt. at 4; see Langlais
approaching Euclid [Avenue]. TNT is making continuous         Rpt. at 4. At that point, other officers “conducted a
announcements.” Id. “[10:53 p.m.] Someone threw a             takedown.” Langlais Rpt. at 3; see Jimenez Rpt. at 4. Mx.
bottle towards officers at Grand Ave[nue].” Id. “[10:56       Hansen was arrested for resisting peace officers and
p.m.] TNT to make announcements, [Quick Reaction              evading police. Jimenez Rpt. at 4. Meanwhile, other
Force] to make arrests.” Id. “[10:57 p.m.] Officers taking    officers also detained “persons hanging outside and riding
multiple bottles at Perkins [Street] and Belmont [Street].”   inside the van.” Keating Rpt. at 3. Officer Keating
Id. “[11:01] Arrests being made at Belmont [Street and]       “elected to detain [Ms. Sorokin] who was with the group
Perkins [Street] and vehicle that was blocking officers       in the van actively blocking OPD throughout the
stopped.” Id.                                                 protest...and for failing to leave after unlawful assembly
                                                              was declared....” Id. Ms. Sorokin “was compliant and
*12 Fourth, Defendants submit reports by Officers John        offered no resistance” and was ultimately “released
Keating, Amanda Jimenez, and Sarah Langlais. Keating          without further action.” Id.
Rpt.; Jimenez Rpt.; Langlais Rpt. Officer Jimenez’s report
states that “[t]he crowd was advised multiple times that      Fifth, Defendants have submitted video footage of the
their assembly was unlawful and subjects in the area          incident—apparently from Officer Langlais’s body-worn
would be arrested if they failed to comply with the order     camera, which was “knocked from [her] body to the
to disassemble.” Jimenez Rpt. at 3; see Langlais Rpt. at 3;   ground” during the “struggle” with Mx. Hansen. Langlais
Keating Rpt. at 3. Subsequently, around 11:00 p.m.,           Rpt. at 3; see August 26 Video. The following can be
officers observed the medic van, which had “intentionally     discerned. According to the timestamp, the footage begins
block[ed] and slow[ed] OPD officers and vehicles,”            at 10:56 p.m. Id. A voice yells “move up, move up,” and
Keating Rpt. at 3, and which had “consistently dr[iven] in    officers suddenly begin to sprint. Id. After they sprint for
the area with the crowd of protestors that was ordered to     more than 20 seconds, the medic van comes into view. Id.
disperse,” Jimenez Rpt. at 3. Officer Langlais saw            While officers close in on the van, the driver is
“persons inside the van...handing out shields and other       commanded to “stop the van.” Id. As the van continues to
unknown supplies” and other persons “throwing fireworks       slowly roll forward, officers open the driver door. Id. The
at officers after consulting with persons inside the van.”    driver says, “There’s nothing in here”; and an officer
Langlais Rpt. at 3; see Keating Rpt. at 3; Jimenez Rpt. at    commands the driver to “get out of the car.” Id. Officers
3. Additionally, Officer Keating’s report states that there   then forcibly pull the driver from the vehicle. Id. One
were “unknown persons wearing black and tactical gear         officer (apparently, Officer Jimenez) holds the driver’s
hanging off the van,” and “[p]ersons in the crowd             left arm and another officer (apparently, Officer Langlais)
appeared to be coordinating with the van, using the van as    holds the driver’s right arm. Id. The camera falls to the
cover to throw objects at officers.” Keating Rpt. at 3.       ground. Id.

At the intersection of Belmont Street and Perkins Street,

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     9
            Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 10 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

                                                               intersection of Franklin Street and 15th Street as follows:
                                                                  At approximately [9:10 p.m.], we were in the 1500
                                                                  Block of Franklin Street when officers moved in to
3. Events on Friday, August 28                                    arrest two individuals responsible for pointing laser
On August 28, the City had information that “there would          lights in the faces of officers. As officers attempted to
be a protest that night involving the same organizers or          detain the two subjects, other individuals in the crowd
participants as two nights earlier.” Beaver Decl. ¶ 12.           turned and ran towards the officers making the
That night, a demonstration drew hundreds of participants         detention. This was a clear attempt to interfere and
after 8:00 p.m. Id. ¶ 8; see Gonzales Rpt. at 2.                  remove the two suspects from police custody (violation
                                                                  of [the California Penal Code] ). I deployed one (1)
*13 First, Defendants state that OPD’s prior practice of          Saf-Smoke Han Ball munition in a clear area, on the
keeping a distance from the crowd when it traveled had            street, next to the crowd attempting to free the two
“prevented officers from making targeted arrests and              suspects from police custody. I did this to stop their
minimizing harm to the community.” Opp’n at 2. So,                action, to deter others from joining in, and to create
according to Lieutenant Beaver, OPD “deployed more                distance between the crowd and the officers. The
officers” on August 28 and “adjusted its tactics” in order        munition was effective, the crowd moved back, and the
to “facilitate free speech and minimize further harm to the       two individuals were safely detained. I attempted to
community.” Beaver Decl. ¶¶ 11, 13. Officers “stay[ed]            recover the spent munition; however, it was picked up
closer to the crowd and identif[ied] and arrest[ed]               by a member of the crowd.19
individuals who were committing crimes,” but “[w]hen           *14 Gonzales Rpt. at 3. Additionally, Lieutenant Beaver
the crowd stopped moving, officers shrunk their presence       declares that, according to OPD’s records, “no chemical
and stood at a distance from the crowd.” Id. ¶ 13. At the      agent was deployed at Franklin Street and 15th Street—or
end of the night, there was “substantially less damage to      within the immediate vicinity.” Id. ¶ 18 (italics added).
the community than after the July 25 and August 26
protests.” Id.                                                 Third, Defendants have submitted video footage of the
                                                               incident from an unidentified officer’s body-worn camera.
Second, Defendants submit reports by Sergeant Patrick          Aug. 28 Video. The following can be discerned.
Gonzales and Officer Randall Brown. Gonzales Rpt.;             According to the timestamp, the video begins at 9:08 p.m.
Brown Rpt. According to these reports, Sergeant                Id. Officers walk closely behind demonstrators,
Gonzales deployed smoke at the intersection of 15th            northbound on Franklin Street, while loud music plays.
Street and Franklin Street around 9:08–9:10 p.m., and          Id. On the north side of the intersection with 15th Street,
other officers deployed tear gas and smoke at the              officers form a line on the west side of the street and
intersection of 24th Street and Broadway around 9:15–          instruct demonstrators to “back up.” Id. The music quiets,
9:20 p.m.17 See generally Gonzales Rpt.; Brown Rpt.            and it sounds like gas is being dispersed from a cannister.
                                                               Id. A cloud of a substance that looks like smoke appears,
Between 8:17 p.m. and 8:30 p.m., a crowd of protestors         and demonstrators move away. Id. An officer’s voice
marched westbound on 14th Street and, once they reached        states, “One smoke round was deployed while we were
the Federal Building, southbound on Clay Street.               making an arrest.” Id. Officers and demonstrations
Gonzales Rpt. at 3; Brown Rpt. at 3. Sergeant Gonzales’s       resume marching. Id.
“Tango Team, accompanied by the rest of Bravo
company, formed a skirmish line behind the crowd and           The incident at the intersection of 24th Street and
began to follow on foot in order to deter members in the       Broadway is also described in both officers’ reports.
crowd from committing acts of vandalism.”18 Gonzales           Between 9:15 and 9:20 p.m., the officers responded to a
Rpt. at 3. At 9:00 p.m., Captain Bolton “directed Charlie      report of an individual with a bullhorn who was
company to trail the protesters and help create the ‘U         interfering with OPD’s “Video Team.” Gonzales Rpt. at
formation’ around the march.” Brown Rpt. at 4. Sergeant        3; Brown Rpt. at 4. Officer Brown “moved towards” the
Gonzales observed individuals spray painting graffiti on       suspect to make an arrest; when “[the suspect] started to
the Federal Building and “pointing red and green laser         run away,” Officer Brown “grabbed him by the back of
lights in the faces of officers,” which can “cause             his hoodie to stop his flight,” but he “continued to pull
permanent retinal damage and is a violation of [the            away...and tried to run.” Brown Rpt. at 4. After other
California Penal Code].” Gonzales Rpt. at 3; see Brown         officers grabbed the suspect, demonstrators “began to
Rpt. at 3–4 (multiple reports of a subject pointing a laser    encircle [the officers],” id., and “began attacking
at officers).                                                  officers,” Gonzales Rpt. at 4. Officer Brown deployed one
                                                               “smoke han-ball on the west sidewalk in clear area.”
Sergeant   Gonzales    describes   the   incident   at   the
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     10
            Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 11 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

Brown Rpt. at 4; see Gonzales Rpt. at 4. Sergeant              followed the crowd. The intent was to maintain close
Gonzales observed other officers “deploy munitions in          distance in order to ensure no violence or vandalism
response”; afterwards, “Officer Albino advised [Sergeant       occurred.” Id.
Gonzales] that he had deployed one...CS Blast Munition,”
and Sergeant Gonzales “recovered three expended                Around 9:36 p.m., the crowd turned east on Mandana
Saf-Smoke Han-Bal munitions from the street.” Gonzales         Boulevard. Au Rpt. at 4. Around 9:40 p.m., demonstrators
Rpt. at 4.                                                     “formed a line of shields facing towards Officers” and
                                                               began “intentionally walking at a slower pace to separate
At this time, Officer Brown noticed other officers “on the     Officers from the majority of the crowd.” Id.; see Alaura
ground attempting to arrest a resisting suspect.” Brown        Rpt. at 4. The officers believed that this was a tactic to
Rpt. at 4. A suspect later identified as Mr. Clancy was        “prevent Officers from identifying any subjects who
“hitting one officer in the back with his hands and a jacket   intended to commit violations acts towards Officers
that he was holding.” Id. Officer Brown “immediately           and/or vandalism.” Au Rpt. at 4; see Alaura Rpt. at 4.
pursued Clancy on foot.” Id. Mr. Clancy “stopped hitting       Despite orders to move out of the way, the demonstrators
the officers and began to run away,” but “tripped over the     refused; some “push[ed] officers with their shields,”
center median.” Id. Officer Brown caught up and “used          Alaura Rpt. at 3; see Au Rpt. at 4–5, while others “us[ed]
both of [his] hands and pushed Clancy on his upper back,       lights to prevent Officers from seeing,” Au Rpt. at 5.
causing him to fall to the ground face first.” Id. When        Because this part of the street was uphill, it “gave the
“Clancy tried to get back to his feet,” Officer Brown          crowd and shield holders an advantage over officers.”
“held him on the ground with both of [his] hands near his      Alaura Rpt. at 4. Sergeant Alaura directed officers to
upper back and head area.” Id. Other officers handcuffed       “pull” the shields’ holders to get them out of the way, but
Mr. Clancy, who was arrested for battery on a peace            some demonstrators began “grabbing onto officers, in an
officer and resisting arrest. Id.                              apparent attempt to release shield holders” and others
                                                               threw objects at officers. Id.

                                                               Sergeant Alaura “deployed one Hanball smoke in order to
                                                               distract the members of the crowd, who were attacking
                                                               officers, so that [the officers] could gain an advantage.
4. Events on Saturday, August 29                               [He] rolled the munition behind the shield holders which
*15 On August 29, a demonstration drew up to 200               began releasing smoke.” Id. “Based on the immediate
participants after 8:00 p.m. Beaver Decl. ¶ 8; see Au Rpt.     threat of multiple subjects utilizing shields to push [and]
at 4. OPD believed that “the same organizers or                strike Officers, the extreme close proximity between the
participants” were involved, and it used the same tactics      violent crowd [and] officers, [and] multiple subjects
as it did to police the August 28 demonstration. Beaver        utilizing blinding lights to prevent Officers from seeing
Decl. ¶ 14. Again, there was “substantially less damage to     which would prevent Officers from protecting
the community than after the July 25 and August 26             themselves,” Officer Au also “elected to deploy
protests.” Id.                                                 one...SAF-Smoke Han-Ball...directly in front of [him] on
                                                               the ground.” Au Rpt. at 5; see Alaura Rpt. at 4. When the
First, Defendants submit reports by Sergeant Brian Alaura      officers continued eastbound on Mandala Boulevard,
and Officer K. Au. Alaura Rpt.; Au Rpt. Early in the           Officer Au “observed a SAF-Smoke Han-Ball munition
evening, the officers were informed that demonstrators         thrown back towards the Officers,” as well as “multiple
were planning on “utilizing shields as a tactic against        large glass bottles.” Id.; see Alaura Rpt. at 4.
Officers.” Au Rpt. at 3; see Alaura Rpt. at 3. Around 7:48     Consequently, Officer Au then deployed one “CS Blast”
p.m., approximately ten demonstrators with shields             in an area where he “did not see anyone who may have
gathered at the Pergola at Lake Merritt, and around 7:56       been injured as a result of [the deployment].” Au Rpt. at
p.m., the Tactical Negotiations Team “attempted to make        5; see Alaura Rpt. at 4. The deployment “appeared to
contact” with them, but they “refused to cooperate.” Au        have a positive effect,” as Officer Au “did not see any
Rpt. at 4. The group subsequently “practiced their             additional dangerous items being thrown.” Au Rpt. at 5.
movement[s] [and] tactics,” and a speaker announced that       According to Officer Au’s report, at 9:48 p.m., the
they were “actively trying to recruit more people to carry     Tactical Negotiations Team began making unlawful
shields.” Id.; see Alaura Rpt. at 4. Around 9:25 p.m., the     assembly announcements over a public address system.
crowd began marching northbound on Grand Avenue;               Id. at 6. “Clear directions were given to the crowd to
around 9:35 p.m., some demonstrators within the crowd          disperse by leaving [eastbound] on Mandana [Boulevard]
pointed lasers at officers and others were “armed with         and [northbound on] Erie St.” Id.
sticks.” Au Rpt. at 4. “Officers formed a skirmish line and
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                   11
             Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 12 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

                                                                 involved, and it used the same tactics as it did to police
*16 Second, Defendants have submitted video footage of           the August 28 demonstration. Id. ¶ 14. And again, there
the incident—apparently from Sergeant Alaura’s                   was “substantially less damage to the community than
body-worn camera. Aug. 29 Video. The following can be            after the July 25 and August 26 protests.” Id.
discerned. According to the timestamp, the video begins
at 9:42 p.m. Id. A line of demonstrators holding shields         First, Defendants submit a report by Officer T. Thurston.
faces a line of officers. Id. One officer orders the             Thurston Rpt. Around 8:50 p.m., a crowd gathered at
demonstrators to “move back slowly” and another orders           Lake Merritt Amphitheater and began marching. Id. at 2.
the demonstrators to “back the fuck up”; as the                  While the crowd was marching near 14th Street and
demonstrators walk backwards, the officers walk                  Madison Street, demonstrators “began moving orange
forwards. Id. The two lines clash, and the officers push         traffic barricades behind them to block [officers’]
against the shields. Id. According to the time stamp, at         movement.” Id. Some demonstrators threw items at
9:43:15 to 9:43:26, one device flies over the lines and          officers, including “unopened, pressurized, full soda
Sergeant Alaura rolls another device under the lines. Id. A      cans.” Id. at 3. At that time, Officer Thurston observed
cloud of a substance that looks like smoke appears, and          Sergeant Alaura “deploy a smoke han-ball munition,”
Sergeant Alaura yells, “Smoke deployed, smoke                    which “land[ed] in a safe area,” but a demonstrator picked
deployed.” Id. There is a noise that sounds like a glass         it up and “thr[ew] it hard directly at Officers, in an
bottle shattering and officers’ voices yell, “Bottle, bottle.”   apparent attempt to hit an Officer.” Id. While officers
Id. At 9:43:39, another officer appears to throw an object       were detaining the suspect, “several members of the
over the lines and there is a flash and a loud bang. Id. The     crowd moved towards the Officer’s [sic] backs, in an
two lines make contact; the officers push against the            apparent attempt to prevent Officer’s [sic] from detaining
shields again; and Sergeant Alaura yells, “Pull ’em back.”       the subject.” Id. While Officer Thurston was providing
Id.      Lights—apparently         from       demonstrators’     security, he saw another smoke han-ball munition deploy,
headlamps—shine in officers’ eyes, and an officer pulls a        which “helped to encourage the crowd away from
shield from away from a demonstrator. Id. An officer             Officers.” Id. Subsequently, at the area of 14th Street and
yells, “Get out of the way or you’re gonna be arrested.”         Harrison Street, officers recognized a suspect “with an
Id. At 9:44:30, another officer (presumably Officer Au)          arrest warrant.” Id. As the officers detained that suspect,
informs Sergeant Alaura, “One smoke and one blast,               Officer Thurston “was tasked with protecting those
Sergeant.” Id.                                                   officers.” Id. Meanwhile, several officers were detaining
                                                                 another suspect in a large crowd, and Officer Thurston
The officers stop moving, but demonstrators keep                 “heard glass break close by.” Id. As instructed by
backtracking, which allows a gap to form. Id.                    Sergeant      Alaura,   he     “deploy[ed]     a     smoke
Demonstrators chant, “Who keeps us safe? We keep us              SKAT-shell....south of the crowd, clear of any
safe!” Id. A green laser pointer shines in the officers’         protestors.” Id. The deployment appeared to be effective
direction. Id. The officers begin moving again, with lights      because “the majority of the crowd fled...away from
and the laser shining in their direction. Id. At 9:47:02, the    where the Officers detained the individuals.” Id.
lines again clash; Sergeant Alaura yells, “Get a smoke,
smoke,” and a cloud of a substance that looks like smoke         Second, Lieutenant Beaver declares that, according to
appears. Id. Sergeant Alaura makes a takedown arrest of          OPD’s records, “no chemical agent was deployed on
an individual for “rushing another officer,” and other           September 25.” Beaver Decl. ¶ 19 (italics added).
officers are conducting a separate arrest in the
background. Id. At 9:48:01, the demonstration is declared        *17 Third, Defendants have submitted two videos; the
an unlawful assembly and demonstrators are ordered to            first is from an unidentified officer’s body-worn camera,
disperse over a public address system. Id. Sergeant Alaura       Sept. 25-1 Video, and second is apparently from Sergeant
and other officers discuss a demonstrator who threw a            Alaura’s body-worn camera, Sept. 25-2 Video. In the first
munition “back at [them].” Id.                                   video, which begins at 9:24 p.m. according to the
                                                                 timestamp, officers are walking behind and around
                                                                 demonstrators. Sept. 25-1 Video. Officers suddenly rush
                                                                 into the crowd and grab a demonstrator. Id. There is
                                                                 commotion among officers and demonstrators; a
                                                                 demonstrator grabs the arm of the officer wearing the
5. Events on Saturday, September 25                              body camera, but then backs away immediately; and a
On September, a demonstration drew up to 250                     cloud of a substance that looks like smoke appears. Id.
participants after 8:00 p.m. Beaver Decl. ¶ 8. Again, OPD        Two burning objects are seen on the street. Id. The officer
believed that “the same organizers or participants” were
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     12
            Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 13 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

wearing the body camera says, “1400 block of Jefferson;        2. Plaintiffs’ Opposition
2125 hours.” Id.                                               In their opposition, Plaintiffs asserted that that state law
                                                               requires mutual aid agencies to (1) render mutual aid
In the second video, which begins at 9:49 p.m. according       when such aid is requested and (2) to follow the local
to the timestamp, officers are again walking behind and        policies that govern the host agency while rendering
around demonstrators. Sept. 25-2 Video. Again, the             mutual aid. Opp’n to Cross Mot. (dkt. 67) at 2, 4–11.
officers suddenly rush into the crowd and grab a suspect.      Plaintiffs therefore contended that the mutual aid agencies
Id. There is the is a noise that seems to be the deployment    were required to provide mutual aid in accordance with
of munitions, and a cloud of a substance that looks like       the terms of the Injunction and Training Bulletin III-G. Id.
smoke appears. Id. A smoking object flies towards
officers who then rush towards a second suspect. Id. A         *18 In support of their proposition that mutual aid
glass bottle crashes on the street near the officers. Id.      agencies are required to render mutual aid when such aid
Sergeant Alaura yells, “Thurston, Thurston, deploy!” Id.       is requested, Plaintiffs primarily relied on California
There is a large bang. Id. Sergeant Alaura again yells,        Government Code sections 8616 and 8617. Opp’n to
“Get one more ready!” Id. Sergeant Alaura then reports,        Cross-Mot. at 2, 6. Section 8616, which governs the
“Alpha Tango, launch smoke deployed, 1400 block                rendering of mutual aid during “any state of war
Harrison, during an arrest.” Id. He continues, “Alpha          emergency or state of emergency,” provides, in relevant
Tango, be advised, they’re throwing larger bottles at us as    part, that “when the need arises for outside aid in any
well as the smoke munition.” Id.                               county, city and county, or city, such aid shall be rendered
                                                               in accordance with approved emergency plans” and that
                                                               “[i]t shall be the duty of public officials to cooperate to
                                                               the fullest possible extent in carrying out such plans.”
                                                               Section 8617, which governs the rendering of mutual aid
                                                               “[i]n periods other than a state of war emergency, a state
E. City’s Cross-Motion to Modify                               of emergency, or a local emergency,” provides that “state
                                                               agencies and political subdivisions have authority to
                                                               exercise mutual aid powers in accordance with the Master
                                                               Mutual Aid Agreement and local ordinances, resolutions,
1. City’s Motion
                                                               agreements, or plans therefor.” Regarding the former,
In its cross-motion, the City stated that, after OPD
                                                               Plaintiffs read the phrases “such aid shall be rendered”
informed its mutual aid partners of the Injunction, the
                                                               and “duty...to cooperate” to mean that mutual aid must be
police agencies of Alameda County, Freemont, San
                                                               provided “when the need arises.” Opp’n to Cross-Mot. at
Leandro, Union City, Newark, and San Mateo County
                                                               6. With respect to the latter, Plaintiffs argued that any
independently responded that they would no longer
                                                               mutual aid rendered “must conform to the Master Mutual
provide mutual aid during demonstrations. Cross-Mot. at
                                                               Aid Agreement and local rules.”21 Id. Plaintiffs also
1–5; see Yu Decl. (dkt. 66-2) ¶¶ 4–5. Excluding the
                                                               referenced the following provisions of the Master Mutual
California Highway Patrol, which addresses activity on
                                                               Aid Agreement:
state highways, these agencies “supplied approximately
55% of the mutual aid officers on May 29, 2020 and 40%           Each party agrees...to render services to each and every
of the mutual aid officers on May 30, 2020.” Yu Decl. ¶          other party to the agreement to prevent and combat any
6. Meanwhile, “[n]o agency ha[d] notified [OPD] that it          type of disaster in accordance with the duly adopted
would provide its officers as mutual aid for protests and        mutual aid operational plans, whether heretofore or
demonstrations.” Id. at ¶ 7.                                     hereafter adopted, detailing the method and manner by
                                                                 which such...services are to be made available and
The City is currently preparing for “significant, extended       furnished,...provided, however, that no party shall be
protests next month.” Cross-Mot. at 8. Consequently, the         required to deplete unreasonably its own...services in
City requested that the Court modify the Injunction (1) to       furnishing such mutual aid.
strike or suspend its mutual aid section (Section
VI(i)–(vi)) to allow “Training Bulletin III-G...as it stands     It is expressly understood that the mutual aid extended
to govern mutual aid requests,” and (2) to clarify that the      under this agreement and the operations plans adopted
Injunction does not bind OPD’s mutual aid partners.20 Id.        pursuant thereto shall be available and furnished in all
at 1, 8–9; see Status Rpt. at 1.                                 cases of local peril or emergency and in all cases in
                                                                 which a STATE OF EXTREME EMERGENCY has been
                                                                 proclaimed.
                                                               Blue Book at 50, 51. Because OPD’s mutual aid partners
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    13
             Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 14 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

had not claimed that rendering mutual aid would                 meet and confer; the City to meet and confer with its
unreasonably deplete their own services, Plaintiffs argued      mutual aid partners; and the City to file a status report.
that they were withholding mutual aid in violation of           Prehearing Order (dkt. 68). The City informed the Court
these provisions. Opp’n to Cross Mot. at 1, 7.                  that their mutual aid partners continued to have various
                                                                concerns about the Injunction’s mutual aid section. Status
Further, in support of their proposition that mutual aid        Rpt. (dkt. 68). The City again requested that that the
agencies must follow the local policies that govern the         Court issue “a temporary suspension” of the Injunction’s
host agency while rendering mutual aid, Plaintiffs              mutual aid section and “expressly stat[e] that the
primarily relied on the following authorities. Opp’n to         preliminary injunction does not apply to mutual aid
Cross Mot. at 4–5. California Government Code section           agencies or their officers during that time period.” Id. at 1.
8618 states: “Unless otherwise expressly provided by the        If the Injunction “continue[d] to apply to mutual aid
parties, the responsible local official in whose jurisdiction   agencies or their officers,” the mutual aid agencies’
an incident requiring mutual aid has occurred shall remain      decision to withhold aid was “unlikely to change.” Id.
in charge at such incident, including the direction of
personnel and equipment provided him through mutual             In the status report, the City stressed that mutual aid is
aid.” Plaintiffs contended that the phrase “[u]nless            voluntary, citing OPD General Order L-3’s definition of
otherwise expressly provided” did not apply because there       mutual aid as “the voluntary of sharing of personnel and
were no prior agreements between the City and its mutual        resources when an agency cannot sufficiently deploy its
aid partners that would have modified the general rule of       own resources to respond to an unusual occurrence.” Id.
the section. Opp’n to Cross-Mot. at 5 (citing Opinion at        at 2 (quoting Gen. Order L-3 (dkt. 50-3), § II.A). While
19). Further, as Plaintiffs noted, the Master Plan also         the Injunction “require[d] mutual aid officers to follow
provides that “[i]t is expressly understood that...‘[t]he       OPD policies and command structure” and OPD to
responsible local official in whose jurisdiction an incident    “ensure that they in fact do so,” the City argued that no
requiring mutual aid has occurred shall remain in charge        policy—including Training Bulletin III-G—“grant[ed]
at such incident including the direction of such personnel      OPD authority over mutual aid agencies.” Id. To the
and equipment provided him through the operations of            contrary, the City argued, General Order L-3 provides that
such mutual aid plans.” Blue Book at 51. Based on these         mutual aid “requests and deployments shall be made in
provisions and California Government Code section 8617          accordance with” the Law Enforcement Mutual Aid Plan
(discussed in the previous paragraph), Plaintiffs argued        (2019) (“Blue Book,” dkt. 50-1) and the Law
that, in rendering mutual aid, OPD’s mutual aid partners        Enforcement Guide for Emergency Operations (2019)
were required to abide by the local policies that governed      (“Red Book,” dkt. 50-2), and these documents state that
OPD—including the Court’s Injunction and Training               mutual aid officers should follow their own agencies’
Bulletin III-G. Id. at 6.                                       policies and command structure. Id. at 3 (citing Gen.
                                                                Order L-3, § II). Specifically, the Blue Book provides:
Finally,    Plaintiffs     argue     that   the    City’s
proposal—suspending the mutual aid section of the                 Unless otherwise expressly provided, or later agreed
Injunction—would violate the Mutual Aid section                   upon, the responsible local law enforcement official of
(Section IX) of Training Bulletin III-G. Id. at 8. That           the jurisdiction requesting mutual aid shall remain in
section provides that the “Incident Commander shall be            charge. It is operationally essential that the local law
responsible for ensuring to the extent possible” that,            enforcement official coordinate all actions with
among other things, mutual aid agencies: “(1) Are briefed         responding law enforcement agencies to ensure an
and in agreement with OPD’s Unity of Command                      effective application of forces. [Cal. Gov. Code §
structure under which only OPD Commanders may                     8618.]
authorize the use of less lethal munitions for crowd
control and dispersal; (2) Are briefed on OPD’s policy on          The integrity of responding forces and the policies and
prohibited weapons and force; [and] (3) Do not bring or            procedures of their departments must be maintained.
use weapons or force that is prohibited under OPD’s                Exceptions will require approval of the concerned
policy.” Training Bulletin III-G, § IX.1–3.                        department. Refer to the [Red Book] for further policy
                                                                   guidance.
                                                                Id. (quoting Blue Book at 18) (italics added by the City).
                                                                And, in turn, the Red Book states: “Individual officers are
                                                                bound by use of force policies of their employing agency.
                                                                However, use of less-lethal devices (e.g., chemical agents,
3. Parties’ Status Report                                       Tasers, ARWEN, Sting balls, or Stun bags) should be
*19 Prior to the hearing, the Court ordered the parties to      used decisively when the situation dictates.” Id. (quoting
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       14
             Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 15 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

Red Book at 58) (City’s italics removed). The City              comply.’ ” FTC v. Affordable Media, LLC, 179 F.3d
asserted, “These are the terms our region’s agencies            1228, 1239 (9th Cir. 1999) (quoting Stone v. City & Cty.
intend to govern their rendering of mutual aid.” Id.            of S.F., 968 F.2d 850, 856 n.9 (9th Cir. 1992)). “
                                                                ‘Substantial compliance’ with the court order is a defense
The City acknowledged that Training Bulleting III-G             to civil contempt, and is not vitiated by ‘a few technical
“requires OPD to keep its officers on the frontlines to the     violations’ where every reasonable effort has been made
extent possible” and to “make its best effort to brief          to comply.” Dual-Deck Video Cassette Recorder, 10 F.3d
mutual aid agencies on OPD’s policies and to request that       at 695 (quoting Vertex Distributing v. Falcon Foam
these agencies do not bring or use tools prohibited under       Plastics, Inc., 689 F.2d 885, 891 (9th Cir. 1982); see also
OPD policy.” Id. (citing Training Bulletin III-G, § 9). But     General Signal Corp. v. Donallco, Inc., 787 F.2d 1376,
it emphasized that “OPD has no power to force mutual aid        1378-79 (9th Cir. 1986) (“If a violating party has taken
officers to comply with its tactics and toolboxes to which      ‘all reasonable steps’ to comply with the court order,
they have not been trained”; it only has the power to           technical or inadvertent [sic] violations of the order will
“decline mutual aid—at the risk of officer and public           not support a finding of civil contempt.”) (internal
safety.” Id. at 4.                                              quotation omitted). Ninth Circuit authority suggests that
                                                                the issues of “substantial compliance” and “reasonable
In the Status Report, Plaintiffs observed that the              efforts” are “interrelated, and reasonable efforts are in fact
Injunction “track[ed] the language of [Training Bulletin        a necessary component of substantial compliance.” Dep’t
III-G] nearly verbatim, with slight alterations in that the     of Fair Housing & Employment v. Law School Admission
Court command[ed] that the OPD Incident Commander               Council, Inc., 12-cv-01830-JCS, 2018 WL 1156605, at
fulfill his or her [mutual aid] obligations...‘unless exigent   *16 (N.D. Cal. March 5, 2018).
circumstances prevent the fulfillment of these obligations’
rather than ‘to the extent possible.’ ” Id. at 5 (quoting
Injunction, § VI and Training Bulleting III-G, § IX). In
other words, the Injunction only directed OPD to fulfill its
obligations under Training Bulletin III-G. Id. Finally,
Plaintiffs restated their view that “[t]he rendering of         2. Whether Plaintiffs Have Shown that Defendants
mutual aid is mandatory when the need for such aid              Violated the Injunction
arises.” Id.

                                                                i. “Kettling” and Unlawful Assembly Declaration
                                                                First, Plaintiffs allege that Defendants violated the
                                                                Injunction on August 26, August 28, and August 29 by
III. ANALYSIS                                                   indiscriminately kettling peaceful demonstrators without
                                                                justification, without making required announcements,
                                                                without providing routes for egress, and while displaying
                                                                their weapons. Mot at 2, 3–5, 8–9. Plaintiffs also allege
A. Plaintiff’s Motion to Enforce                                that Defendants violated the Injunction on August 29 by
                                                                declaring the demonstration an unlawful assembly
                                                                without justification. Id. Defendants respond that officers
                                                                sometimes surrounded the individuals they were arresting,
1. Legal Standards                                              but their tactics “did not include encircling the crowd” of
*20 “ ‘Civil contempt...consists of a party’s disobedience      demonstrators, and they “always maintained egress routes
to a specific and definite court order by failure to take all   for the larger crowd.” Opp’n at 3 (citing Beaver Decl. ¶
reasonable steps within the party’s power to comply.’ ”         15). According to Lieutenant Beaver’s declaration and
Inst. of Cetacean Research v. Sea Shepherd Conservation         Defendants’ opposition, officers kept “a distance from the
Soc’y, 774 F.3d 935, 945 (9th Cir. 2014) (quoting In re         crowd as it traveled” on August 26, Beaver Decl. ¶ 10, but
Dual-Deck Video Cassette Recorder Antitrust Litig., 10          this “prevented [them] from making targeted arrests and
F.3d 693, 695 (9th Cir. 1993)). “ ‘The standard for finding     minimizing harm to the community,” Opp’n at 2
a party in civil contempt is well settled: The moving party     (citations omitted). So, during the August 28 and August
has the burden of showing by clear and convincing               29 demonstrations, OPD “deployed more officers” who
evidence that the [nonmoving party] violated a specific         “stay[ed] closer to the crowd” in order to “identify[ ] and
and definite order of the court. The burden then shifts to      arrest[ ] individuals who were committing crimes.”
the contemnors to demonstrate why they were unable to           Beaver Decl. ¶ 13; see id. ¶ 14. “When the crowd stopped

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       15
            Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 16 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

moving,” however, Lieutenant Beaver declares that               rather than face arrest.
“officers shrunk their present and stood at a distance from
the crowd.” Id. ¶ 13; see id. ¶ 14.                             Crowd dispersal techniques shall not be initiated until
                                                                OPD has made repeated announcements to the crowd,
As an initial matter, neither the Injunction nor Training       asking members of the crowd to voluntarily disperse
Bulletin III-G use the term “kettling,” which is defined by     and informing them that, if they do not disperse, they
Plaintiffs in their complaint as a “military term referring     will be subject to arrest.
to an army that is completely surrounded by a much larger
force.” Compl. ¶ 66. That said, Training Bulletin III-G         These announcements must be made using adequate
does contain several relevant provisions governing crowd        sound amplification equipment in a manner that will
management, crowd control, and crowd dispersal.22 See           ensure that they are audible over a sufficient area.
generally Training Bulletin III-G, § III.C.7., V. For           Announcements must be made from different locations
example, the “General Principles” section states in             when the demonstration is large and noisy. The
relevant part:                                                  dispersal orders should be repeated after
                                                                commencement of the dispersal operation so that
  Even when some members of a crowd engage in                   persons not present at the original broadcast will
  violence or destruction of property, other members of         understand that they must leave the area. The
  the crowd are not participating in those acts. Once           announcements shall also specify adequate egress or
  some members of a crowd become violent, the situation         escape routes. Whenever possible, a minimum of two
  often turns chaotic, and many individuals in the crowd        escape/egress routes shall be identified and
  who do not want to participate in the violent or              announced.....
  destructive acts may be blocked from leaving the scene
  because the crowd is so large or because they are afraid       Unless an immediate risk to public safety exists or
  they will move into a position of heightened danger.           significant property damage is occurring, sufficient
                                                                 time will be allowed for a crowd to comply with police
   *21 This understanding does not mean OPD cannot               commands before action is taken.
   take enforcement action against the crowd as permitted     Id. § V.G.1, 2. “If the crowd has failed to disperse after
   under this policy, but OPD shall seek to minimize the      the required announcements,” then officers “may encircle
   risk that force and arrests may be directed at innocent    the crowd or a portion of the crowd for purposes of
   persons.                                                   making multiple simultaneous arrests,” or they may “use
Id. § III.C.7. Additionally, the bulletin provides that any   squad or platoon formations (skirmish line, wedge,
use of force “shall be restricted to circumstances            echelons, etc.) to move the crowd along.”23 Id. § V.H.2.,
authorized by law and to the degree reasonably necessary      3.a. (citation omitted).
in light of the circumstances confronting members,” but
“[t]his directive does not preclude police officers from
taking appropriate action to direct crowd and vehicular
movement; enforce ordinances and statutes; and employ
the physical force necessary to maintain the safety of the
crowd, the general public, law enforcement personnel,         a. Wednesday, August 26
and emergency personnel.” Id. § III.C.12. Further,            *22 For the demonstration on the night of August 26,
officers are prohibited from displaying their weapons “in     Plaintiffs’ allegations are supported by Ms. Sorokin’s
non-violent crowd situations” before “a dispersal order is    declaration that officers “kettled and closely followed
given or other enforcement action is implemented.” Id. §      protestors, including immersing themselves in the
III.C.10.                                                     protest,” Sorokin Decl. ¶ 11, and Mx. Hansen’s
                                                              declaration that “[n]ear the end of the night,” officers
The “Permissible Crowd Control and Crowd Dispersal            “blocked” demonstrators into a “ ‘T’ intersection” in a
Techniques” section adds that the police “may not             residential neighborhood where “police barricaded both
disperse a demonstration or crowd event before                exits” and “rushed at the crowd,” Hansen Decl. ¶¶ 13, 14.
demonstrators have acted illegally or before the
demonstrators pose a clear and present danger of              Neither Ms. Sorokin nor Mx. Hansen describe the exact
imminent violence.” Id. § V.F.1. (citing Cal. Penal Code §    time or location of these events. As described above,
407). It also states:                                         however, Defendants have submitted evidence that,
                                                              shortly after 10:00 p.m., OPD made repeated unlawful
  When the only violation present is unlawful assembly,       assembly announcements over a public address system on
  the crowd should be given an opportunity to disperse        Grand Avenue, between at the intersection with Harrison

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                  16
            Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 17 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

Street and the intersection with Lee Street. See Operations    crowd” to best “facilitate free speech and minimize
Log at 3–4; Pullen Video; Jimenez Rpt. at 3; see also          further harm to the community.” Beaver Decl. ¶¶ 11, 13;
Langlais Rpt. at 3; Keating Rpt. at 3. In the video footage    see id. ¶ 10. Second, to the Court’s knowledge, no parade
of these announcements, officers follow demonstrators at       permit was obtained and the demonstration did not have a
a distance, and the announcements identify routes for          pre-planned route, so officers could have determined that
egress. Pullen Video. Defendants have also submitted           a march of this size should proceed in the street, with
evidence that approximately an hour later, at the nearby       some roads closed to vehicular traffic and others closed to
intersection of Perkins Street and Grand Avenue, officers      demonstrators in an attempt to “balance the level of
surrounded the medic van and ordered the driver, Mx.           disruption to traffic against the OPD policy of facilitating
Hansen, to stop because the van had obstructed officers,       First Amendment activity.” Training Bulletin III-G, §
aided demonstrators who were throwing objects at               III.C.6. Third, Plaintiffs have not produced sufficient
officers, and “consistently dr[iven] in the area with the      evidence from which the Court can determine, by clear
crowd of protestors that was ordered to disperse.”             and convincing evidence, that the degree of any “use of
Jimenez Rpt. at 3; see Operations Log at 3; see generally      force” in policing the crowd was beyond that “reasonably
Keating Rpt.; Jimenez Rpt.; Langlais Rpt.; Aug. 26             necessary in light of the circumstances” and “to maintain
Video.                                                         the safety of the crowd, the general public, law
                                                               enforcement personnel, and emergency personnel.” Id. §
On this limited record, the Court finds that Plaintiffs have   III.C.12. Finally, officers are allowed to carry firearms,
failed to prove by clear and convincing evidence that          though they may not “display” them before “a dispersal
Defendants violated any of the above-quoted provisions         order is given or other enforcement action is
of Training Bulletin III-G on August 26, or that any other     implemented.” Id. § III.C.10.
provision of the Injunction or Training Bulletin III-G
prohibited the conduct asserted in Plaintiffs’ declarations.



                                                               c. Saturday, August 29
                                                               *23 For the demonstration on the night of August 29,
b. Friday, August 28                                           Plaintiffs’ allegations are supported by demonstrators’
For the demonstration on the night of August 28,               declarations that officers surrounded the crowd on three
Plaintiffs’ allegations are supported by demonstrators’        sides; blocked off roads; and ordered demonstrators to
declarations that officers surrounded the crowd on three       move quickly. See Lapierre Decl. ¶ 5; Sorokin Decl. ¶ 25;
sides; blocked off roads; ordered demonstrators to move        Munevar Decl. ¶¶ 13, 15–19; Gaito Decl. ¶¶ 10, 12,
quickly; threatened to arrest demonstrators if they walked     Sugrue Decl. ¶ 3. Ms. Gaito, Ms. Sugrue, and Mr.
too slowly; stepped on the backs of demonstrators’ shoes;      Lapierre also declared that, at the back of the march on
and shoved demonstrators off the sidewalks and into the        Mandana Boulevard, officers began “attacking”
street. See Lapierre Decl. ¶ 4; Munevar Decl. ¶¶ 4–7;          demonstrators; “running into” them; and “body checking”
Clancy Decl. ¶¶ 6, 8–10. Mr. Munevar also declared that        them. Gaito Decl. ¶ 13; Sugrue Decl. ¶ 4; Lapierre Decl. ¶
the officers were “armed with really big guns.” Munevar        5. Additionally, an Oakland resident’s twitter video
Decl. ¶ 4. Other than the above-quoted statements of           depicted clashes between a line of demonstrators holding
Lieutenant Beaver’s declaration, Defendants do not offer       shields at the back of the march and a line of officers
any contradictory evidence.                                    following closely. Brown Tweet.

Again, on this limited record, the Court finds that            Defendants have submitted evidence that, around 9:40
Plaintiffs have failed to prove by clear and convincing        p.m. on Mandana Boulevard, demonstrators with shields
evidence that Defendants violated any provision of the         formed a line at the back of the march. Alaura Rpt. at 3;
Injunction or Training Bulletin III-G on August 28. First,     Au Rpt. at 4; Aug. 29 Video. According to Sergeant
Plaintiffs have not identified any provision of the            Alaura’s and Officer Au’s reports, despite officers’ orders
Injunction or Training Bulletin III-G that prohibits           that these demonstrators either move faster or get out of
officers from walking alongside and behind a march,            the way, they continued to remain in formation, walking
provided that the march can continue forwards and that         slowly. Alaura Rpt. at 3; Au Rpt. at 4–5; Aug. 29 Video.
there are adequate routes for egress. Given the damage to      Additionally, these demonstrators pushed officers with
Oakland businesses and residences during prior nighttime       their shields, while others shined bright lights in officers’
demonstrations, see generally Hinkle Decl., OPD could          eyes. Alaura Rpt. at 4; Au Rpt. at 4–5. The officers stated
have determined that officers should stay “closer to the       that they were concerned that these demonstrators were
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     17
             Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 18 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

preventing them from staying close to the crowd, where          *24 Plaintiffs also allege that Defendants violated the
they could identify and arrest individuals who had              inunction by “corrall[ing] demonstrators on each night of
committed or who intended to commit unlawful acts.              the demonstrations so that physical distancing was not
Alaura Rpt. at 3; Au Rpt. at 4–5. These events led to a         possible.” Mot. at 9; see id. at 2, 3–4. Although the Court
series of clashes between the line of officers and the line     previously observed that it is “concerned by the accounts
of demonstrators with shields, as described above and           of numerous protestors that they were trapped by police
below. Aug. 29 Video. Shortly thereafter, OPD declared          officers and unable to either disperse or maintain social
an unlawful assembly. Id.; see Au Rpt. at 6; see also OPD       distance,” the Injunction does not include any physical
Tweet.                                                          distancing requirements related to the COVID-19
                                                                pandemic.26 Opinion at 30. Plaintiffs’ allegations therefore
Again, on this limited record, the Court finds that             do not state a violation of the Injunction.
Plaintiffs have failed to prove by clear and convincing
evidence that Defendants violated any provision of the
Injunction or Training Bulletin III-G on August 29 for the
reasons explained in the section immediately prior and
because Plaintiffs have failed to prove by clear and
convincing evidence that demonstrators had not acted            iii. Chemical Agents
illegally or posed a threat of clear and present danger of      Third, Plaintiffs allege that, on August 28, August 29, and
imminent violence prior to the unlawful assembly                September 25, Defendants deployed chemical agents in
declaration.                                                    violation of the Injunction because (1) “there was no
                                                                imminent threat of physical harm to a person or
                                                                significant destruction of property at the time”; (2) OPD
                                                                “did not exhaust other techniques to mitigate the threat”;
                                                                (3) OPD “did not provide any warning prior to the
                                                                deployment of the munitions”; and (4) OPD deployed the
ii. COVID-19 Precautions                                        munitions directly into the crowd rather than at a safe
Second, Plaintiffs allege that Defendants violated the          distance.” Mot at 7; see id. at 1, 4–5, 7–8. In response,
Injunction on August 26 and August 29 by failing to wear        Defendants take the position that smoke is not a
face masks and gloves. Mot at 3, 5, 9. Defendants respond       “chemical agent” for purposes of Section V(2) of the
that, “contrary to Plaintiffs’ claims, all the footage in the   Injunction. See generally Opp’n. Defendants also argue
record shows officers wearing masks.” Opp’n at 9.               that the deployments of smoke and tear gas complied with
                                                                Training Bulletin III-G and the Injunction. Id. at 9.
Under Section VIII of the Injunction, OPD officers are
required “to wear face masks and gloves whenever they           Section V of the Injunction provides in relevant part:27
interact with members of the public” at demonstrations
during “the pendency of the state of emergency declared           1.         Chemical             agents         (including
by either the President of the United States or the               orthochlorobenzalmalononitrile), flashbang grenades,
Governor of State of California.”                                 and foam-tipped projectiles shall be deployed only
                                                                  when (a) there is an imminent threat of physical harm
In support of Plaintiffs’ allegations, Mx. Hansen declared        to a person or significant destruction of property; and
that throughout their interaction with OPD officers on            (b) other techniques, such as simultaneous arrests or
August 26, “many officers were not wearing masks,”                police formations, have failed or are not reasonably
Hansen Decl. ¶ 49, and Ms. Li declared that she witnessed         likely to mitigate the threat. The use of such munitions
some OPD officers without face coverings and others               must be authorized by an OPD Operations Commander
remove their face coverings, including one with an                or Incident Commander. None of these devices shall be
arrestee in his vehicle on August 28, Li Decl. ¶¶ 21–22.24        deployed on peaceful protestors or indiscriminately into
Plaintiffs have not submitted any video or photo evidence         a crowd. They may only be targeted at the specific
of any officers failing to wear face masks or gloves,             imminent threat justifying the deployment. Flash bang
however, and the video footage submitted by Defendants            grenades and gas canisters must be deployed at a safe
does not depict officers failing to wear masks or gloves          distance from the crowd to minimize the risk that
while interacting with demonstrators. On this limited             individuals will be struck and injured by those devices.
record, the Court finds that Plaintiffs have failed to prove      When chemical agents are used, only the minimum
by clear and convincing evidence that Defendant have              amount of chemical agent necessary to obtain
violated the Injunction in this respect.25                        compliance may be used, in accordance with OPD’s
                                                                  Department General Order K-3, USE OF FORCE.
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        18
            Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 19 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

   2. Except where an immediate risk to public safety or       Although the parties disagree whether smoke (including
   of significant property damage makes it impossible to       the hexachloroethane, or “HC,” devices used by OPD) is
   do so, before any of the devices listed in Section V(2)     a “chemical agent” for purposes of Section V(2) of the
   are deployed to disburse a crowd, OPD must have             Injunction, neither has offered arguments or evidence for
   made at least two announcements to the crowd asking         their position. In support of their motion for a preliminary
   members of the crowd to voluntarily disperse and            injunction, Plaintiffs previously submitted a declaration
   informing them that, if they do not disperse, they will     by a specialist in pulmonary disease that addressed the
   be subject to arrest. These announcements must be           effects of tear gas (e.g., chloroacetophenone (CN) or
   made using adequate sound amplification equipment in        chlorobenzylidene malononitrile (CS)) and pepper spray
   a manner that will ensure that they are audible to the      (oleoresin capsicum (OC)), see generally Sporn Decl., but
   crowd and must identify at least two means of               that declaration did not address the effects of smoke
   escape/egress. OPD must also allow the crowd                generally or hexachloroethane specifically. Meanwhile,
   sufficient time to disperse after making these              Defendants previously submitted Training Bulletin V-F.2,
   announcements before deploying any of the devices in        OPD’s training bulletin on chemical agents, which states
   Section V(2).                                               that smoke (e.g., hexachloroethane (HC)) “is not a
Injunction, § V(2), (3); see Amended Injunction, § V(2),       chemical agent.” Training Bulleting V-F.2 (dkt. 36-5), §
(3). Elsewhere, the Injunction also states that officers are   I.D.3.b. (italics added).
not “prohibit[ed]” from “taking reasonable action or using
reasonable or necessary force as allowed by law against        Because Plaintiffs have not submitted any arguments or
an individual in self-defense or in defense of another         evidence regarding the intended use or effects of smoke
person or officer.” Injunction § VI; see Amended               dispersal devices (containing, e.g., hexachloroethane), the
Injunction, § VI.A.                                            Court at this time concludes that smoke is not a chemical
                                                               agent for purposes of Section V(2) of the Injunction. That
*25 Meanwhile, Section V.H.5. of Training Bulletin             said, the Court concludes that hand-held smoke dispersal
III-G, which governs the use of “[h]and-thrown chemical        devices deployed by OPD officers are “pyrotechnic gas
agents or pyrotechnic gas dispersal devices,” provides:        dispersal devices” for purposes of § III.H.5.a Training
                                                               Bulletin III-G.
   Hand-thrown chemical agents or pyrotechnic gas
   dispersal devices shall not be used for crowd control or
   crowd dispersal without the approval of the Incident
   Commander. Only under exigent circumstances may a
   supervisor or commander authorize the immediate use
   of hand-thrown chemical agents or pyrotechnic gas           b. Friday, August 28
   dispersal devices. The Incident Commander shall be          As described in Plaintiffs’ declarations, shortly after 9:00
   immediately notified when an exigent use of                 p.m. on August 28, at the intersection of Franklin Street
   hand-thrown chemical agents or pyrotechnic gas              and 15th Street, officers deployed smoke without audible
   dispersal devices has occurred.                             warnings. McDonnell Decl. ¶¶ 11–15; Li Decl. ¶¶ 17–18;
Training Bulletin III-G, § III.H.5.a. Further, hand-thrown     see Lapierre Decl. ¶ 3; Chronicle Tweet. Plaintiffs have
chemical agents or pyrotechnic gas dispersal devices           also submitted a declaration describing, and an image
“shall be deployed to explode at a safe distance from the      depicting, another deployment of smoke and/or tear gas at
crowd to minimize the risk of personal injury and to move      the intersection of 24th Street and Broadway without
the crowd in the direction that will accomplish the            audible warnings. Clancy Decl. ¶¶ 12–14; Li Tweet. But
policing objective”; “shall not be used for crowd control      Plaintiffs’ motion does not expressly differentiate these
without first giving audible warnings to the crowd and         two incidents. See Mot. at 3–4; 7–8.
additional reasonable time to disperse”; and “shall be used
only if other techniques such as encirclement and mass         *26 Defendants first respond that they deployed one
arrest or police formations have failed or will not            handheld “Saf-Smoke Han Ball munition”—but no
accomplish the policing goal as determined by the              “chemical agents”—at the intersection of Franklin Street
Incident Commander.” Id. § III.H.5.b., c., d.                  and 15th Street. Opp’n at 4–5 (quoting Gonzales Rpt. at 3;
                                                               Beaver Decl. ¶ 18). They argue that this smoke
                                                               deployment complied with Training Bulletin III-G
                                                               because Sergeant Gonzales deployed the device “ ‘in a
                                                               clear area’ when he saw members of the crowd
                                                               ‘attempting to free’ two people whom the officers were
a. Smoke Dispersal Devices                                     arresting.” Id. at 9 (quoting Gonzales Rpt. at 3 and citing
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    19
             Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 20 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

Brown Rpt.). According to Sergeant Gonzales’s report,
around 9:10 p.m. at the intersection of Franklin Street and
15th Street, while officers were attempting to arrest two
individuals responsible for pointing lasers in officers’
faces, other individuals “ran towards the officers making
the detention,” and he deployed the device “in a clear          c. Saturday, August 29
area, on the street” to “stop [these demonstrators’] action,    As described above, shortly after 9:40 p.m. on Saturday,
to deter others from joining in, and to create a distance       August 29, there was a series of clashes at the back of the
between the crowd and the officers.” Gonzales Rpt. at 3.        march between a line of demonstrators carrying shields
Similarly, Officer Brown’s report states that “[m]ultiple       and a line of officers.
subjects” had “beg[un] to encircle officers as they were
making the arrest.” Brown Rpt. at 4.                            According to Plaintiffs’ declarations, officers then
                                                                without warning deployed tear gas and smoke dispersal
Defendants do not directly respond to Plaintiffs’ evidence      devices directly into the crowd of demonstrators. Lapierre
that officers deployed smoke and/or tear gas at the             Decl. ¶ 5; Munevar Decl. ¶¶ 22–27; Gaito Decl. ¶ 14;
intersection of 24th Street and Broadway without audible        Sugrue Decl. ¶ 4. Mr. Munevar specifically declared that
warnings. See Opp’n at 4–5, 9. According to Officer             he “saw police shoot [a] smoke grenade at [him] at close
Brown’s report, however, shortly after 9:15 p.m. at the         range, about 20 yards away,” and it “hit [him] in the
intersection of 24th Street and Broadway, when officers         head.” Munevar Decl. ¶¶ 23, 24; see id. ¶ 25 (photo of
grabbed an individual who had interfered with officers          slightly discolored and slightly raised skin on Mr.
and was resisting arrest, other demonstrators “began to         Munevar’s forehead). Ms. Gaito also declared that
encircle” the officers. Brown Rpt. at 4. So, Officer Brown      cannisters were “shot at protestors” and “into the center of
deployed one “smoke han-ball on the...sidewalk in a clear       the crowd.” Gaito Decl. ¶ 14. Plaintiffs have also
area.” Id. Likewise, Sergeant Gonzales’s report states that     submitted a video with a cloud of a substance that looks
demonstrators had “beg[un] attacking officers.” Gonzales        like smoke and noises that seem to the explosion of
Rpt. at 4. Other officers “deploy[ed] munitions,”               munitions, see Brown Tweet, and a probable cause
including multiple “Saf-Smoke Han-Bal munitions” and            declaration filed by OPD which states that officers
one “CS Blast Munition.” Id.                                    “deployed smoke munitions in order to disperse the
                                                                crowd,” see PC Decl.
Regarding the deployments of smoke at the intersection of
Franklin Street and 15th Street and the intersection of         *27 Defendants respond that three officers “each
24th Street and Broadway, the Court finds that, on this         deployed one handheld smoke (non-flashbang) device”
limited record, Plaintiffs have failed to prove by clear and    and another officer deployed a “CS Blast.” Opp’n at 7.
convincing evidence that the handheld smoke dispersal           They argue that the smoke deployments were justified
devices were not deployed “under exigent circumstances”         because “the group holding shields continued to block and
or “a safe distance from the crowd,” or that “other             push against officers” and “officers saw people grabbing
techniques” would have “accomplish[ed] the policing             officers and throwing objects at officers,” id. (citing
goal.” Training Bulletin III-G, § III.H.5.a., b, d. Also,       Alaura Rpt.; Au Rpt.), and that the tear gas deployment
with respect to the deployment of tear gas at the               was      justified   because     officers     were     “under
intersection of 24th Street and Broadway, the Court also        attack—including by someone who threw a munition at
finds that, on this limited record, Plaintiffs have failed to   officers,” id. at 9 (citing Au Rpt.). Defendants do not
prove by clear and convincing evidence that there was not       directly address whether two of the three deployments of
“an imminent threat of physical harm to a person” and           smoke dispersal devices met the deployment requirements
that “other techniques” were “reasonably likely to              of Training Bulletin III-G, but they argue that there is “no
mitigate the threat,” or that the device was deployed           foundation or support for Mr. Munevar’s claim that he
“indiscriminately into a crowd.” Injunction § V(2).             was hit in the head by a smoke grenade.”29 Id. They also
                                                                contend that the tear gas deployment complied with the
Defendants have not argued or produced any evidence             deployment requirements of the Injunction because the
that officers gave audible warnings and a reasonable            officer “ ‘located a clear area in the street,’ ” “ ‘deployed
amount of time to disperse prior the deployment of these        the CS Blast...a safe distance from any person,’ ” and “
smoke and tear gas dispersal devices, however, and the          ‘did not see anyone who may have been injured as a result
Court finds that defendants have violated Training              of [his] CS Blast deployment.’ ” Id. at 6 (quoting Au Rpt.
Bulletin III-G in this respect.28 Training Bulletin III-G, §    at 5).
III.H.5.c.
                                                                According to Sergeant Alaura’s report, around 9:40 p.m.
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      20
             Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 21 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

on Mandana Boulevard, after he saw demonstrators                threat.” Injunction, § 5(2).
“grabbing onto officers” and “throwing objects at
officers,” he “rolled” a “Hanball smoke” munition behind        That said, Defendants have not argued or produced any
the demonstrators holding shields. Alaura Rpt. at 3.            evidence that officers gave audible warnings and a
According to Officer Au’s report, after observing               reasonable amount of time to disperse prior the
demonstrators “actively pushing” officers and “utilizing        deployment of the smoke and tear gas dispersal devices.
blinding lights to prevent Officers from seeing,” he            Further, Sergeant Alaura’s body-worn camera footage
deployed one “SAF-Smoke Han-Ball” munition “directly            suggests that at least two dispersal devices were thrown
in front of [him] on the ground” a “safe distance from any      into the middle of the crowd. Aug. 29 Video. Although it
person,” and he did not see “anyone who appeared to be          is not clear whether these devices contained smoke or tear
injured.” Au Rpt. at 5. After Officer Au saw a smoke            gas, Section III.H.5.b. of Training Bulletin III-G requires
munition and “multiple large glass bottles” thrown              hand-thrown smoke and tear gas dispersal devices to be
towards officers, he deployed one “CS Blast towards the         “deployed to explode at a safe distance from the crowd to
direction of where the dangerous objects were coming            minimize the risk of personal injury” and Section V(2) of
from,” to “a clear area in the street” and a “safe distance     the Injunction requires “gas canisters” to be “deployed at
from any person.” Id. He did not see anyone who may             a safe distance from the crowd to minimize the risk that
have been injured as a result. Id.                              individuals will be struck and injured by those devices.”
                                                                The Court finds that defendants have violated the
In the video footage that appears to be from Sergeant           Injunction in these respects.30
Alaura’s body-worn camera, at 9:43 p.m., after a line of
officers and a line of demonstrators holding shields clash,
one device flies over the lines, and Sergeant Alaura rolls
another device under the lines. Aug. 29 Video. Sergeant
Alaura yells, “Smoke deployed, smoke deployed,” and a
cloud of a substance that looks like smoke appears. Id.         d. Saturday, September 25
After a noise that sounds like a glass bottle shattering and    *28 In the form of a news article and tweets with photos
officers’ voices yelling, “Bottle, bottle,” another officer     and videos, Plaintiffs submit evidence that officers
appears to throw an object over the lines and there is a        deployed tear gas and/or smoke on Saturday, September
flash and a loud bang. Id. At 9:44 p.m., another officer        25. Chronicle Article; First Williams Tweet; Second
(presumably Officer Au) informs Sergeant Alaura, “One           Williams Tweet; Second OPD Tweet.
smoke and one blast, Sergeant.” Id. And at 9:47 p.m.,
after another clash between officers and the demonstrators      Defendants respond that around 9:25 p.m., one officer
holding shields, Sergeant Alaura yells, “Get a smoke,           deployed a “handheld smoke (non-flashbang) device
smoke,” and a cloud of a substance that looks like smoke        when a group descended on officers attempting to make
appears. Id.                                                    an arrest.” Opp’n at 6– 7 (citing Thurston Rpt.; Sept. 25-1
                                                                Video). Also, around 9:49 p.m., one officer deployed a
Also, the Munitions Log does not indicate that any              “handheld smoke (non-flashbang) device” when “[c]rowd
launched munitions were deployed on this date, so it            members again impeded officers and threw at least one
seems that the smoke and tear gas dispersal devices were        glass bottle at officers,” and another officer “launched a
hand-held, not launched. Munitions Log (dkt. 77-1) at           (non-flashbang) smoke shell after “someone threw the
5–7.                                                            [smoke device] back at the officers.” Id. at 7 (citing
                                                                Thurston Rpt., Sept. 25-2 Video). Additionally, they
Regarding the deployments of smoke, the Court finds             argue that their deployments complied with the
that, on this limited record, Plaintiffs have failed to prove   deployment requirements of Training Bulletin III-G and
by clear and convincing evidence that the handheld smoke        the Injunction because the officers deployed the handheld
dispersal devices were not deployed “under exigent              smoke devices “in a clear area” in response to “articulated
circumstances” or that “other techniques” would have            threats to others.” Id. at 9 (citing Thurston Rpt.; Sept.
“accomplish[ed] the policing goal.” Training Bulletin           25-1 Video; Sept. 25-2 Video).
III-G, § III.H.5.a., b, d. Also, with respect to the
deployment of tear gas, the Court finds that, on this           According to Officer Thurston’s report, at some time after
limited record, Plaintiffs have failed to prove by clear and    9:00 p.m., near the intersection of 14th Street and
convincing evidence that there was not “an imminent             Madison Street, he observed demonstrators throw items at
threat of physical harm to a person” and that “other            officers and Sergeant Alaura “deploy a smoke han-ball
techniques” were “reasonably likely to mitigate the             munition.” Thurston Rpt. at 3. The munition “land[ed] in
                                                                a safe area,” but a demonstrator picked it up and “thr[ew]
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    21
            Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 22 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

it hard directly at Officers.” Id. Around 9:25 p.m., while
officers were detaining the suspect who had thrown the
munition, “several members of the crowd moved towards
the Officer’s backs,” and Officer Thurston saw another        3. The Court Does not Hold Defendants in Contempt
smoke han-ball munition deploy. Id. In Defendants’ video      Although the Court finds that Defendants have committed
footage from an unidentified officer’s body-worn camera,      some violations of the Injunction, these violations do not
officers and demonstrators are walking when officers          warrant a contempt order because the record indicates that
suddenly rush into the crowd and grab a demonstrator.         Defendants have made all reasonable efforts to
Sept. 25-1 Video. There is commotion among officers and       substantially comply. See Dual-Deck Video Cassette
demonstrators; a demonstrator grabs the arm of the officer    Recorder, 10 F.3d at 695; Donallco, 787 F.2d at 1378–79.
wearing the body camera, but then backs away                  Lieutenant Beaver declared that OPD “discussed [the
immediately; and a cloud of a substance that looks like       Injunction] in detail with all its commanders, supervisors,
smoke appears. Id.                                            specially trained officers who are designated under
                                                              [Training Bulletin III-G] to possess chemical agents and
Also according to Officer Thurston’s report, later in the     less-lethal munitions, and all other officers before they
evening and near the intersection of 14th Street and          were deployed to facilitate protests,” and that the
Harrison Street, some officers were attempting to detain      Injunction’s provisions are “included in protest operations
one suspect “with an arrest warrant” while other officers     plans.” Beaver Decl. ¶ 6. This is reflected in several
were detaining a second suspect. Thurston Rpt. at 3.          officers’ reports, which indicate that they briefed others,
Officer Thurston “heard glass break close by,” and, as        or were briefed by others, on the Injunction and/or
instructed by Sergeant Alaura, he “deploy[ed] a smoke         Training Bulletin III-G. See Gonzales Rpt. at 3; Brown
SKAT-shell.” Officer Thurston directed the deployment         Rpt. at 3; Alaura Rpt. at 3; Au Rpt. at 4; Thurston Rpt. at
“south of the crowd, clear of any protestors.” Id. In         2. Further, while officers failed to issue warnings prior to
Defendants’ video footage from Sergeant Alaura’s              the deployment of smoke and tear gas and sometimes
body-worn camera, officers and demonstrators are              failed to deploy the dispersal devices a safe distance from
walking when officers suddenly rush into the crowd and        the crowd, Plaintiffs have not shown by clear and
grab a demonstrator. Sept. 25-2 Video. There is a noise       convincing evidence that officers deployed smoke or tear
that seems to be the deployment of munitions, and a cloud     gas in the absence of exigent circumstances, Training
of a substance that looks like smoke appears. Id. A           Bulleting III-G, § III.H.5.a., or that officers deployed tear
smoking object flies back towards officers who then rush      gas in the absence of an imminent threat to physical harm
towards a second suspect. Id. A glass bottle crashes on the   to a person or significant property damage or where other
street near the officers. Id. Sergeant Alaura yells,          techniques were reasonably likely to mitigate the threat,
“Thurston, Thurston, deploy!” Id. There is a large bang.      Injunction § V(2). To the contrary, Defendants have
Id. Sergeant Alaura then reports, “Alpha Tango, launch        produced evidence that each time they deployed smoke
smoke deployed, 1400 block Harrison, during an arrest.”       and/or tear gas, there some was threat to officers’ safety.
Id.                                                           The sporadic violations that Plaintiffs have identified
                                                              therefore do not warrant a sanction of contempt.
*29 Regarding the deployments of the hand-held smoke
dispersal devices, the Court finds that, on this limited
record, Plaintiffs have failed to prove by clear and
convincing evidence that the handheld and launched31
smoke dispersal devices were not deployed “under
                                                              4. The Court Denies Plaintiffs’ Proposed
exigent circumstances” or “a safe distance from the
                                                              Modifications of the Injunction
crowd,” or that “other techniques” would have
                                                              In their proposed order, Plaintiffs also requested that the
“accomplish[ed] the policing goal.” Training Bulletin
                                                              Court make several modifications to Section V of the
III-G, § III.H.5.a., b, d. Defendants have not argued nor
                                                              Injunction. Plaintiffs’ Proposed Order. Plaintiffs did not
produced any evidence that officers gave audible
                                                              reference or argue for any such modifications in their
warnings and a reasonable amount of time to disperse
                                                              motion, and they did not file their Proposed Order until
prior the deployment of any of the smoke dispersal
                                                              the Court ordered them to do so and after Defendants filed
devices, however, and the Court finds that defendants
                                                              their opposition—pursuant to the briefing schedule agreed
have violated the Injunction in these respects.32 Training
                                                              to by Plaintiffs. See Prehearing Order; Order Adopting
Bulletin, III-G § III.H.5.c.
                                                              Parties’ Briefing Schedule (dkt. 62). The Court has
                                                              declined to make the modifications proposed by Plaintiffs.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     22
             Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 23 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

                                                                on July 29, the number of participants in those
                                                                demonstrations—up to 700 on August 26—pales in
                                                                comparison to the number of participants in the
                                                                demonstrations earlier this year—up to 8,000 on May 29
B. Defendant’s Cross-Motion to Modify                           and up to 15,000 on June 1—when OPD had the
                                                                assistance of hundreds of mutual aid officers. Beaver
                                                                Decl. ¶ 8; Allison Decl. (dkt. 36-1) ¶¶ 13, 16; Activity
                                                                Logs (dkt. 36-10) at 2, 15. If OPD does not have an
1. Legal Standards
                                                                adequate number of officers for any upcoming
*30 “ ‘[A] sound judicial discretion may call for the
                                                                election-related demonstrations, there is a risk not only to
modification of the terms of an injunction decree if the
                                                                the safety of officers, but also to the safety of the general
circumstances, whether of law or fact, obtaining at the
                                                                public and of the demonstrators themselves. Accordingly,
time of its issuance have changed, or new ones have since
                                                                the Court finds that the lack of mutual aid, combined with
arisen.’ ” United States v. Washington, 853 F.3d 946, 979
                                                                the potential for large-scale demonstrations related to the
(9th Cir. 2017) (quoting Sys. Fed’n No. 91, Ry. Emp.
                                                                upcoming election, constitutes a significant change in the
Dep’t, AFL-CIO v. Wright, 364 U.S. 642, 647 (1961)).
                                                                facts that warrants revision of the Injunction to
Accordingly, a “district court has inherent authority to
                                                                appropriately balance the equities of the parties and the
modify a preliminary injunction in consideration of new
                                                                public interest. See Sharp, 233 F.3d at 1170; see generally
facts.” A&M Records v. Napster, Inc., 284 F.3d 1091,
                                                                Winter v. Nat. Res. Defense Council, Inc., 555 U.S. 7, 24
1098 (9th Cir. 2002). “A party seeking modification...of
                                                                (2008) (discussing the factors relevant to granting a
an injunction bears the burden of establishing that a
                                                                preliminary injunction).33
significant change in facts or law warrants revision...of
the injunction.” Sharp v. Weston, 233 F.3d 1166, 1170
                                                                As the Court recognized when issuing its original
(9th Cir. 2000).
                                                                Injunction, however, if the City and OPD rely heavily on
                                                                mutual aid partners to police demonstrations, “the
                                                                effectiveness of the injunctive relief...will depend to a
                                                                large degree on whether officers of mutual aid partners
                                                                abide by the terms of the preliminary injunction that apply
2. Whether Defendants are Entitled to Modifications             to OPD with respect to the crowd control tactics and
of the Injunction                                               munitions they use.” Opinion at 32. So, in amending the
The Court has reviewed the provisions governing mutual          Injunction, the Court has endeavored to make the
aid within the California Government Code, the Master           narrowest possible modifications that might satisfy the
Mutual Aid Agreement, the Blue Book, the Red Book,              need of the City for assistance during large
OPD General Order L-3, and Training Bulletin III-G. As          demonstrations, while also minimizing the potential that
the parties agreed at the hearing, it is difficult to           mutual aid officers use weapons or force against
harmonize these overlapping provisions with respect to          demonstrators in a manner inconsistent with the
mutual aid agencies’ responsibilities, if any, (1) to provide   Injunction or Training Bulletin III-G.
mutual aid upon request and (2) to follow the host
agency’s command structure and policies while providing         *31 At the hearing, the parties agreed that if OPD needs
mutual aid. More importantly, the parties also agreed that,     mutual aid, but it cannot secure it pursuant to the terms of
even if the mutual aid partners do have such                    the original mutual aid section of the Injunction (now
responsibilities, the Court cannot presently order the          Section VI(B) of the Amended Injunction), then it would
partners to fulfill them because no partners are parties to     be appropriate for OPD to instead obtain mutual aid
this case. See Opinion at 32 (“Because no mutual aid            pursuant to the terms of Training Bulletin III-G.34 As the
partners have been named as defendants, the Court does          parties acknowledged, the terms of Training Bulletin
not have the authority to issue injunctive relief that is       III-G are very similar to those of the original mutual aid
binding on the mutual aid partners.”).                          section of the Injunction; importantly, OPD officers are
                                                                responsible for “ensuring to the extent possible” that
At the same time, Plaintiffs acknowledged at the hearing        mutual aid agencies are briefed on and agree with OPD’s
the concern shared by the Court and by the City that OPD        command structure and OPD’s policies on prohibited
faces the potential of policing large-scale demonstrations      weapons and force. Training Bulletin III-G, § IX.1.–3.
without mutual aid, beginning next week. See Yu Decl. ¶         And, as the Court noted in its Amended Injunction,
7. Although OPD has policed several demonstrations              Training Bulletin III-G was “mandated under the
without mutual aid since the Court issued the Injunction        settlement agreements and orders in Spalding v. City of

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      23
            Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 24 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

Oakland, No. 11-cv-02867 TEH (N.D. Cal.), and
Campbell v. City of Oakland, No. 11-cv- 05498 JST (N.D.
Cal.)”; it “has been in force for many years”; and “local
law enforcement agencies, including the Alameda County                  IV. CONCLUSION
Sheriff, have provided mutual aid to Oakland under its                  For the reasons stated above, Plaintiff’s motion is
terms.” Amended Injunction at 5 n.1.                                    DENIED, and Defendant’s cross-motion is GRANTED in
                                                                        part and DENIED in part.
Specifically, under the Amended Injunction, OPD must
first “make reasonable efforts” to obtain mutual aid                    IT IS SO ORDERED.
pursuant the terms of the original mutual aid
section—Section VI(B) of the Amended Injunction.
Amended Injunction, § VI.C. If the Chief of Policies
certifies in writing that those efforts “were not sufficient
to meet OPD’s anticipated need for mutual aid,” however,
                                                                        Dated: October 31, 2020
OPD may obtain mutual aid pursuant to the terms of
Training Bulletin III-G. Id. As under the original
Injunction, OPD officers are required to “assume front
line positions between mutual aid officers and                          JOSEPH C. SPERO
demonstrators,” to the extent possible. Id. § VI.A. Within
48 hours of the incident, the Chief of Police must file a
report with the Court explaining, among other things, the
efforts made to obtain mutual aid pursuant the terms of                 Chief Magistrate Judge
Section VI.B. of the Amended Injunction and the results
of those efforts, as well as the efforts made to obtain                 All Citations
mutual aid pursuant to the terms of Training Bulletin
III-G and the results of those efforts. Id. § VI.C.iii.–iv.             Slip Copy, 2020 WL 6381358



Footnotes

1      Anti Police-Terror Project v. City of Oakland, __ F. Supp. 3d __, No. 20-cv-03866-JCS, 2020 WL 4584185 (N.D. Cal. Aug. 10, 2020).
       For ease of reference, the Court uses the ECF page numbering when citing the contents of the opinion.

2      In this order, the Court uses the present tense when referring to provisions of the Injunction that remain unchanged in the
       Amended Injunction, and the Court only includes citations to the Amended Injunction when referring to provisions that have
       changed in some respect.

3      The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28 U.S.C. § 636(c). Dkts. 7, 9, 11,
       74.

4      San Francisco (@sfchronicle), TWITTER (Aug. 28, 2020, 9:53 PM), https://twitter.com/sfchronicle/status/1299570972169850880.


5      Roland Li (@roldandlisf), TWITTER (Aug. 28, 2020, 9:25 PM), https://twitter.com/rolandlisf/status/1299563796273324034.


6      The demonstrators described the dispersal devices as “smoke cannisters,” Lapierre Decl. ¶ 5; “tear gas and smoke grenades,”
       Munevar Decl. ¶ 22; “tear gas cannisters,” Gaito Decl. ¶ 14; anf “smoke bombs and flash bombs,” Sugrue Decl. ¶ 4.

7      Ms. Gaito also saw “an OPD officer aim something that looked like a shotgun and shoot a projectile at a man’s torso,” causing
       him to “f[all] to the ground.” Gaito Decl. ¶ 16. OPD officers then “grabbed him and took him into an unmarked white vehicle.” Id.
       Plaintiffs do not mention this incident in their motion and, to the Court’s knowledge, it is not addressed anywhere else in the
       record.

8      Allison       Brown          (@allisonbrown08),         TWITTER          (Aug.         29,        2020,        11:09         PM),

                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                24
           Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 25 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

      https://twitter.com/alisonbrown08/status/1299952270864297985.

9     Oakland       Police     Department       (@oaklandpoliceca),   TWITTER                 (Aug.         29,      2020,    9:51    PM),
      https://twitter.com/oaklandpoliceca/status/1299932791254130688.

10    Michael         Williams     (@michaeldamianw),       TWITTER                 (Sept.            25,         2020,      9:50     PM),
      https://twitter.com/michaeldamianw/status/1309716852386324480.

11    Michael         Williams     (@michaeldamianw),       TWITTER                 (Sept.            25,         2020,      9:29     PM),
      https://twitter.com/michaeldamianw/status/1309711701164482560.

12    Oakland       Police    Department       (@oaklandpoliceca),  TWITTER                  (Sept.         25,     2020,    11:13    PM),
      https://twitter.com/oaklandpoliceca/status/1309737750866714624.

13    Plaintiffs’ proposed modifications are as follows: (1) modify Section V(1) to add “flashbang grenades” and “stun grenades” to the
      list of items that OPD officers are prohibited from using; (2) modify Section V(2) to expressly include “hexachloroethane” as a
      chemical agent and to expressly reference “CS Blast grenades” alongside “chemical agents” as items that OPD officers may use
      only in the specified circumstances and alongside “gas cannisters” as objects that must be deployed at a safe distance from the
      crowd; (3) modify Section V(2) to replace “shall be deployed only when (a) there is an imminent threat of physical harm to a
      person or significant destruction of property...” with “shall be deployed only when (a) individuals are engaging in conduct that
      poses an immediate threat of loss of life or serious bodily injury to themselves, officers, or the general public or substantial
      destruction of property which creates an immediate risk to the lives or safety of other persons...”; (4) add a new Section V(3) to
      provide that Section V.H.5 of Training Bulletin III-G applies to “CS Blast grenades and any similar devices that have an explosive or
      light and sound component”; (5) add a new Section V(4) to provide that Section VI.F.2 of Training Bulletin III-G applies to
      “form-tipped munitions as well as ‘bean bags’ ” and to require officers to adhere to the October 2013 Chief’s Memorandum; and
      (5) to modify current Section V(3) to replace references to “devices in Section V(2)” with “chemical agents.” Plaintiffs’ Proposed
      Order.

14    For ease of reference, the Court uses the ECF page numbering when citing the contents of these reports.


15    These videos are available at the following link:
      https://www.dropbox.com/sh/sew5qc7fdb78sjr/AAADvxA1ibzHROA1FQoCBsN7a?dl=+0.

16    This video is available at the following link:
      https://www.dropbox.com/s/6kuipwa6fsjhmmo/ProtestVideoClips%2026Aug20%2020-
      042337%20%281%29.mp4?dl=0.

17    Although Defendants do not address these deployments of tear gas and smoke in their opposition, they are recorded in Sergeant
      Gonzales’ report. Gonzales Rpt. at 3. The Court also observes that these deployments appear to be depicted in the video included
      in Mr. Li’s tweet and one of the photos included in the Chronicle’s tweet. See Li Tweet; Chronicle Tweet.

18    Officer Au’s report explains that a “Tango Team is a team consisting of at least...[three] officers and...[one] supervisor (Sergeant
      or above) specifically designated to utilize specialty impact and chemical munitions during crowd control events.” Au Rpt. at 3.

19    Similarly, Officer Brown’s report states:
      [9:08 p.m.], Officers arrested a subject who was pointing a laser at Officers. The arrest was made in the 1500 [block] of Franklin
      St[reet]. [Sergeant] Gonzales deployed a hand thrown smoke han-ball in the area during the arrest. Multiple subjects from the
      crowd began to encircle officers as they were making the arrest. The smoke created enough distance between the protestors and
      the officers to allow the officers to make the arrest safely and without further incident.
      Brown Rpt. at 4.

20    In its cross-motion, the City alternatively requested that the Court issue an order concluding that (1) a “memorandum of
      agreement” between OPD and its mutual aid partners would not violate the Injunction and (2) the Injunction does not bind OPD’s
      mutual aid partners. Cross-Mot. at 1, 9. In a subsequent status report and at the hearing, the City did not mention this alternate
      request—making clear that the City preferred modifications to the Injunction. See generally Status Rpt. Because the Court has
      partially granted the City’s request to modify the Injunction, the Court does not address the parties’ arguments regarding the

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    25
           Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 26 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

      City’s alternative request. See generally Amended Injunction.

21    The California Disaster and Civil Defense Master Mutual Aid Agreement (“Master Mutual Aid Agreement”) is located on pages 50
      through 55 of the Law Enforcement Mutual Aid Plan (2019) (“Blue Book,” dkt. 50-1).

22    Again, Section I of the Injunction provides: “Except as modified in this order, OPD shall adhere to Training Bulletin III-G, OPD
      Crowd Control and Crowd Management (2013), attached as Exhibit A.” See Amended Injunction, § 1.

23    The Court acknowledges that several demonstrators have declared that officers used excessive force again them and/or others.
      See, e.g., Lapierre Decl. ¶ 6; Hansen Decl.; Gaito Decl. ¶ 16; Sugrue Decl. ¶ 5; McDonnell Decl. ¶¶ 16–17. Additionally, Mx.
      Hansen declared that officers discriminated against them on the basis of their non-binary gender. See generally Hansen Decl.
      Although Plaintiffs reference many of these incidents in their motion, they have not alleged that the relevant actions taken by
      officers violated any provision of the Injunction.
      As the Injunction itself recognizes, its scope is limited; the Court was focused on the use of “certain crowd control tactics and
      munitions” to police demonstrations, and it expressly stated that it did not address “uses of force in specific instances,” which
      “may or may not be lawful depending upon the circumstances at the time.” Injunction at 1; see Amended Injunction at 1. The
      Court’s conclusion that these allegations of excessive force do not violate the Injunction is without prejudice to any other claim
      Plaintiffs might assert.

24    Plaintiffs did not submit any evidence in support of their allegations that officers failed to wear gloves.


25    The Court acknowledges that Mx. Hansen declares that officers took Mx. Hansen’s face mask and “acted put out by [their]
      request” for a new mask. Hansen Decl. ¶ 50. Also, Mr. Clancy declares that he was transported to the Santa Rita Jail in a van with
      other arrestees, but the arrestees without face masks were not offered any. Clancy Decl. ¶¶ 20–21. Plaintiffs do not expressly
      reference these incidents in their motion, however, and they have not alleged that the relevant actions taken by officers violated
      any provision of the Injunction.

26    Additionally, Plaintiffs did not ask the Court to modify the Injunction to add physical distancing requirements related to the
      COVID-19 pandemic. See Plaintiffs’ Proposed Order.

27    Relatedly, Section V.H.4. of Training Bulletin III-G, which applies to the use “Non Hand-Held Crowd Control Chemical Agents,” also
      provides that such agents “shall be used only if other techniques, such as encirclement and multiple simultaneous arrest or police
      formations have failed or will not accomplish the policing goal as determined by the Incident Commander”; that officers “shall
      use the minimum amount of chemical agent necessary to obtain compliance in accordance with Department General Order K-3,
      USE OF FORCE”; that such agents “shall not be used in demonstrations or other crowd events without the approval of the
      Incident Commander”; that supervisors or commanders may only authorize the use of such agents “under exigent
      circumstances”; and that such agents “shall not be used for crowd control or dispersal without first giving audible warning of
      their imminent use and giving reasonable time to the crowd, media, and observers to disperse.” Training Bulletin III-G, § V.H.4.b.,
      c., d., e., f.

28    Plaintiffs have not expressly alleged that defendants violated Section V(3) of the Injunction, which requires at least two
      announcements of an unlawful assembly and sufficient time to disperse prior to deploying any of the devices listed in Section
      V(2) to disperse a crowd, except where “an immediate risk to public safety or of significant property damage makes it impossible
      to do so.”

29    Defendants do not explain why Mr. Munevar’s declaration describing his personal experience would require “foundation.”


30    Again, Plaintiffs have not expressly alleged that defendants violated Section V(3) of the Injunction, which requires at least two
      announcements of an unlawful assembly and sufficient time to disperse prior to deploying any of the devices listed in Section
      V(2) to disperse a crowd, except where “an immediate risk to public safety or of significant property damage makes it impossible
      to do so.” See Mot. at 7–8.

31    The Court acknowledges that Section III.H.5. refers to “hand-held pyrotechnic gas dispersal devices,” but it interprets that
      provision to also apply to launched smoke dispersal devices to avoid the absurdity that the deployment of launched smoke
      devices would be less restricted than the deployment of hand-held smoke devices. See also Training Bulletin III-G, § III.H.4.
      (restricting non-hand-held crowd control chemical agents), id. § IV.F. (prohibiting, among other weapons, “less-lethal specialty

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  26
            Case 2:20-cv-00887-RAJ Document 144-1 Filed 11/02/20 Page 27 of 27


ANTI POLICE-TERROR PROJECT, et al., Plaintiffs, v. CITY OF..., Slip Copy (2020)
2020 WL 6381358

       impact weapons designed to be skip fired or otherwise deployed in a non- directional non-target specific manner”).

32     Again, Plaintiffs have not expressly alleged that defendants violated Section V(3) of the Injunction, which requires at least two
       announcements of an unlawful assembly and sufficient time to disperse prior to deploying any of the devices listed in Section
       V(2) to disperse a crowd, except where “an immediate risk to public safety or of significant property damage makes it impossible
       to do so.”

33     The Court’s acknowledgment of the effect on the City of mutual aid partners’ refusal to provide aid should not be construed as an
       endorsement of the reasons those partners provided for their refusal, some of which appear to rest on a flawed reading of the
       original Injunction.

34     Notably, the City only requested a temporary suspension of the mutual aid section of the Injunction (section VI)—not of section I,
       which incorporates the entirety of Training Bulletin III-G. See Cross Mot. at 1, 8–9; Status Rpt. at 1; see also Amended Injunction §
       1.




End of Document                                              © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  27
